 



EXHIBIT 10.3

EXECUTION COPY

MASTER AGREEMENT FOR PRINTING SERVICES

Dated as of March 31, 2005

By and between

DEX MEDIA INC., on behalf of itself and
its subsidiaries DEX MEDIA EAST LLC & DEX MEDIA WEST LLC

and

QUEBECOR WORLD (USA) INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 SCOPE OF SERVICES
    1  
1.1 Engagement of Quebecor
    1  
1.2 Exclusivity
    2  
1.3 Right of First Refusal
    3  
1.4 Consideration /Volume
    3  
ARTICLE 2 SPECIFICATIONS AND SCHEDULING
    4  
2.1 Specifications, Requirements and Quality Control
    4  
2.2 Printing and Delivery Schedule
    5  
2.3 Reprints and Secondary Printings
    6  
2.4 Incremental Costs
    7  
ARTICLE 3 LOCATION(S), DELIVERY AND STORAGE
    7  
3.1 Location
    7  
3.2 Ready Dates
    8  
3.3 Storage
    8  
3.4 Preparation and Delivery
    8  
3.5 Acceptance
    9  
3.6 Risk of Loss and Title
    9  
ARTICLE 4 FACILITIES, LABOR, AND MATERIALS
    9  
4.1 Labor, Tools, Materials and Facilities
    9  
4.2 Dex Property
    10  
4.3 Dex Premises
    10  
4.4 Compliance With Laws; Dex’s Code of Business Ethics and Conduct
    10  
4.5 Paper for Printing
    11  
ARTICLE 5 INTELLECTUAL PROPERTY; IMPROVEMENTS TO FACILITIES, TECHNOLOGY AND
PROCESSES
    11  
5.1 Intellectual Property Rights and Work Product
    11  
5.2 Initial Improvements
    12  
5.3 Additional Improvements
    13  
ARTICLE 6 DISASTER RECOVERY PLAN
    14  
6.1 Disaster Recovery Plan
    14  
6.2 Periodic Testing and Updating
    14  
ARTICLE 7 PRICING
    14  
7.1 Pricing Schedule
    14  
7.2 Price Revision
    15  
7.3 Pricing Research
    15  
7.4 Overruns/Underruns
    15  
7.5 Base MPP Rates
    15  
7.6 Price Reduction Related to Initial Improvements
    16  
ARTICLE 8 INVOICING AND PAYMENT
    16  
8.1 Payments to Quebecor
    16  
8.2 Invoices
    16  
8.3 Payment of Undisputed Charges
    16  
8.4 Disputed Charges
    17  
8.5 Overpayment
    17  

i



--------------------------------------------------------------------------------



 



         
ARTICLE 9 RELATIONSHIP MANAGERS, MEETINGS, REPORTING, INSPECTIONS, AND AUDITS
    17  
9.1 Relationship Managers
    17  
9.2 Role and Responsibilities of the Relationship Managers
    17  
9.3 Meetings
    18  
9.4 Decisions of Relationship Managers and Escalation of Disputes
    18  
9.5 Reporting
    19  
9.6 Inspection and Audit Rights
    19  
9.7 Record Retention
    20  
ARTICLE 10 CONFIDENTIAL INFORMATION
    20  
10.1 Confidential Information
    20  
10.2 Exclusions from Confidentiality Obligation
    20  
10.3 Use and Disclosure Restrictions
    21  
10.4 Return or Destruction
    21  
ARTICLE 11 REPRESENTATIONS AND WARRANTIES
    21  
11.1 Representations and Warranties by Quebecor
    21  
11.2 Representations and Warranties by Dex
    22  
11.3 Mutual Representations and Warranties
    22  
11.4 Exclusive Warranties
    23  
ARTICLE 12 INDEMNIFICATION
    23  
12.1 Definition of “Claims”
    23  
12.2 Indemnification by Quebecor
    23  
12.3 Indemnification by Dex
    24  
12.4 Notice and Process
    24  
12.5 Defense of a Claim
    25  
12.6 No Indemnification Obligation
    25  
12.7 Remedies Cumulative
    25  
ARTICLE 13 LIMITATION OF LIABILITY
    25  
13.1 Consequential Damages
    25  
13.2 Claims; Limitations of Liability
    26  
13.3 Subscribers/Advertisers Claims
    26  
13.4 Material Submitted by Dex
    26  
ARTICLE 14 INSURANCE
    27  
14.1 Maintenance of Insurance
    27  
14.2 Workers’ Compensation Insurance
    27  
14.3 Employer’s Liability or “Stop Gap” Insurance
    27  
14.4 Commercial General Liability and Errors & Omissions Insurance
    27  
14.5 Comprehensive Automobile Liability Insurance
    27  
14.6 The Insurance Limits
    28  
14.7 Property Insurance
    28  
ARTICLE 15 TERM AND TERMINATION
    28  
15.1 Term of Agreement
    28  
15.2 Breach
    29  
15.3 Right to Cure and Event of Default
    29  
15.4 Termination for Cause
    29  
15.5 Termination for Insolvency or Cessation of Business
    29  

ii



--------------------------------------------------------------------------------



 



         
15.6 Transitional Services
    30  
15.7 Remedies Cumulative
    30  
ARTICLE 16 FORCE MAJEURE
    31  
16.1 Force Majeure Condition
    31  
16.2 Notice and Mitigation
    31  
16.3 Alternate Services and Termination
    31  
ARTICLE 17 DISCONTINUANCE/CANCELLATION
    32  
17.1 Discontinuance/Cancellation
    32  
17.2 Sale of Directory Title(s)
    32  
ARTICLE 18 JOINT AND SEVERAL LIABILITY
    33  
18.1 Dex Media East and Dex Media West
    33  
ARTICLE 19 DISPUTE RESOLUTION, GOVERNING LAW, JURISDICTION AND VENUE
    33  
19.1 Dispute Process
    33  
19.2 Escalation of Disputes
    33  
19.3 Arbitration
    34  
19.4 Governing Law; Jurisdiction
    34  
19.5 Service of Process
    35  
19.6 Waiver of Jury Trial
    35  
ARTICLE 20 MISCELLANEOUS
    35  
20.1 Representatives and Notices
    35  
20.2 Independent Contractors
    36  
20.3 IRS Time Reporting Requirements
    36  
20.4 No Recruiting
    37  
20.5 Disclosure and Publicity
    37  
20.6 Expenses
    37  
20.7 No Dependence
    37  
20.8 Taxes and Fees
    38  
20.9 Time of Essence
    38  
20.10 Entire Agreement
    38  
20.11 Amendments
    38  
20.12 Headings
    38  
20.13 No Construction Against the Drafting Party
    38  
20.14 No Third Party Beneficiaries
    39  
20.15 Waivers
    39  
20.16 Severability
    39  
20.17 Survival
    39  
20.18 Assignment; Change of Control
    39  
20.19 Binding Effect and Facsimile Signatures
    40  
Schedule 1.1 Quebecor Existing Directory Titles
    42  
Schedule 1.2 Covers
    43  
Schedule 1.3 Dex Plus Directory Titles
    44  
Schedule 1.4 Incremental Directory Titles
    45  
Schedule 1.5 Tab Inserts
    46  
Schedule 1.6 Movers Guide
    47  
Schedule 2 Base Volumes
    48  

iii



--------------------------------------------------------------------------------



 



         
Schedule 3 Service Level and Quality Control Procedures
    49  
Schedule 4 Specifications
    51  
Schedule 5 Freight True-Up Process
    52  
Schedule 6 Initial Improvements
    53  
Schedule 7 Disaster Recovery Plan
    54  
Schedule 8 Prices
    55  
Schedule 9 Dex Furnished Paper
    56  
Schedule 10 Periodic Reports
    57  
Schedule 11 Dex Code of Business Ethics and Conduct
    58  

iv



--------------------------------------------------------------------------------



 



MASTER AGREEMENT FOR PRINTING SERVICES

     THIS MASTER AGREEMENT FOR PRINTING SERVICES (this “Agreement”) is entered
into as of March 31, 2005 (the “Execution Date”) by and between Dex Media, Inc.,
a Delaware corporation having its principal office at 198 Inverness Drive West,
Englewood, Colorado, 80112, U.S.A., on behalf of itself and its subsidiaries Dex
Media East LLC and Dex Media West LLC (collectively “Dex”), and Quebecor World
(USA) Inc., a Delaware corporation having an office at 291 State Street, North
Haven, Connecticut, 06473 (“Quebecor”).

R E C I T A L S:

     WHEREAS, Dex publishes white pages and yellow pages print telephone
directories in Arizona, Colorado, Idaho, Iowa, Minnesota, Montana, Nebraska, New
Mexico, North Dakota, Oregon, South Dakota, Utah, Washington and Wyoming
(collectively, the “Dex States”); and

     WHEREAS, Quebecor has printing facilities in North America and provides
directory printing services to various telephone directory publishers in North
America; and

     WHEREAS, Dex wishes to engage Quebecor to print, and Quebecor is willing
and able to print, certain Dex telephone directories, all on the terms and
subject to the conditions stated herein;

     NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements hereinafter set forth, the parties hereto hereby
covenant and agree as follows:

ARTICLE 1

SCOPE OF SERVICES

     1.1 Engagement of Quebecor.

     Subject to the terms and conditions of this Agreement, Dex hereby engages
Quebecor and Quebecor hereby agrees to print the white pages and yellow pages
print telephone directories, covers and awareness product(s) ordered by Dex
(collectively the “Directory Titles”) for those geographic areas which are
identified by and included within the titles listed on Schedules 1.1, 1.2, 1.3,
1.5, 1.6 and (subject to the provisions of Section 1.2(c)) 1.4, which are
attached hereto and incorporated by this reference. Quebecor’s printing of the
Directory Titles in accordance with the terms of this Agreement shall be
collectively referred to hereinafter as the “Services”; and Quebecor’s printing
of a particular Directory Title may be referred to hereinafter as an individual
“Service”. For the purposes of this Agreement “print” or “printing” shall
include pre-flight, plate-making, printing and binding of the Directory Titles.
For purposes of this Agreement, the term “directory(ies)” shall include Dex’s
awareness product(s).

     
Legend:


   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

1



--------------------------------------------------------------------------------



 



     1.2 Exclusivity

     (a) Subject to the terms and conditions of this Agreement, Dex’s engagement
of Quebecor with respect to the provision of the Services shall be exclusive
only as to the following:



  (i)   printing the initial quantity, and any and all extra copies and
reprints, of each Directory Title for each year during the Term (as defined in
Section 15.1 below), but only if and to the extent that Dex elects to print such
Directory Title during such year (respectively, the “Initial Printing”,
“Reserves” and “Reprints”);     (ii)   printing the successor directory if the
geographic area covered by any Directory Title is reduced for any reason (a
“Reduced Title”);     (iii)   printing the successor directory(ies) if the
geographic area covered by any Directory Title is divided into more than one
Directory Title (a “Divided Title”);     (iv)   printing the successor directory
if the geographic areas covered by any two or more Directory Titles are combined
into a single new directory title (a “Combined Title”); and     (v)   printing
the successor directory if the name of any Directory Title is changed but
nevertheless covers a geographic area substantially similar to a geographic area
identified on Schedules 1.1, 1.2, 1.3, 1.5, 1.6 and (subject to the provisions
of Section 1.2(c)) 1.4 (a “Revised Title”).

     (b) Except as set forth in Section 1.2(a) (and subject to the provisions of
Section 1.2(b)(ii) and Section 1.2(c)), Dex’s engagement of Quebecor hereunder
is non-exclusive. Without limiting the generality of the foregoing, Quebecor
shall have no right hereunder to print any directories for Dex, and Dex shall
have the right to use other vendors to provide printing services, with respect
to the following, which shall hereinafter be collectively referred to as “New
Opportunities”:



  (i)   printing a directory for any geographic area which is outside of the
geographic areas covered by the Directory Titles (including, without limitation,
outside the Dex States) (a “New Directory”);     (ii)   printing a new directory
for any geographic area that includes an area outside of the geographic areas
identified on Schedules 1.1, 1.2, 1.3, 1.4, 1.5 and 1.6, but that also includes
one or more areas covered by the Directory Titles (a “Spin-Off Directory”), but
only to the extent the relevant Spin-Off Directory does not replace any
Directory Title(s) printed by Quebecor and to the extent printing of the
relevant Directory Title(s) is not cancelled by Dex by reason of the printing of
any such Spin Off Directory (in which event Quebecor shall have an exclusive

     
Legend:


   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

2



--------------------------------------------------------------------------------



 



      right to print such Spin Off Directory in accordance with the provisions
of this Agreement);     (iii)   printing any directory other than the white
pages or yellow pages print telephone directories listed in Schedules 1.1,1.2,
1.3, 1.4, 1.5 and 1.6 (a “New Product”); and     (iv)   printing any new section
not previously part of an existing Directory Title to be submitted to Quebecor
for insertion and binding into such Directory Title (a “New Section”).

     (c) Quebecor shall have the exclusive right to print all of the Directory
Titles listed on Schedule 1.4 beginning on January 1, 2012 and continuing
thereafter until expiration or termination of this Agreement, unless Quebecor is
not in full compliance with Section 5.2 and Article 7 of this Agreement.

1.3 Right of First Refusal.

     Quebecor shall have a right of first refusal with respect to each New
Opportunity subject to the following terms and conditions:

     (a) Dex shall give Quebecor prior written notice of any New Opportunity.

     (b) Within ten (10) days after its receipt of Dex’s written notification,
Quebecor may deliver an initial bid to Dex for such New Opportunity, which bid
shall include Quebecor’s proposed pricing, scheduling, facilities, labor and
materials to be used, volumes, capacity and quality standards with respect to
such New Opportunity, and which initial bid shall be no higher than the Contract
Price in effect for that year of the Term, provided that the specifications for
such New Opportunity shall be comparable to the Specifications (as that term is
defined in Section 2.1(a)).

***

     (f) Quebecor’s right of first refusal with respect to any such New
Opportunity shall be subject to the parties’ execution, within thirty (30) days
after the award of the New Opportunity to Quebecor, of a mutually acceptable
Addendum to this Agreement which will: (i) be consistent with the terms of the
Quebecor bid accepted by Dex, and (ii) incorporate by reference the other terms
and conditions of this Agreement. If a mutually acceptable definitive written
Addendum is not executed within such thirty (30) day period, Dex shall have the
right to contract with a third party with respect to the New Opportunity in
question.

***

     1.4 Consideration /Volume.

     
Legend:


   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

3



--------------------------------------------------------------------------------



 



     (a) In consideration of the Term of this Agreement, the new Directory
Titles listed in Schedules 1.2, 1.3, 1.4, 1.5 and 1.6 and the Base Volumes set
forth in Schedule 2 hereto, Quebecor has agreed to terminate the Existing
Agreement (as defined in Section 20.10) and to grant Dex the net pricing listed
in Schedule 8 hereto, which represents substantial reductions compared with the
pricing contained in the Existing Agreement.

     (b) Quebecor understands and agrees that Dex’s business and its marketplace
will undergo changes and fluctuations throughout the Term. Accordingly, Quebecor
acknowledges and agrees that nothing in this Agreement shall be interpreted as a
commitment or a guarantee by Dex concerning:



  (i)   the number of pages to be printed for any particular Directory Title in
any given year (it being understood that, subject to the provisions of
Section 2.2, Dex hereby reserves the right to increase or decrease such number
of pages in its sole discretion),     (ii)   the number of copies of any
particular Directory Title to be printed in any given year (it being understood
that, subject to the provisions of Section 2.2, Dex hereby reserves the right to
increase or decrease such number of copies in its sole discretion), and    
(iii)   the number of Directory Titles to be printed in any given year (it being
understood that Dex hereby reserves the right to discontinue the publication of
any Directory Title(s) listed in Schedules 1.1, 1.2, 1.3, 1.4, 1.5 or 1.6 at any
time in its sole discretion and in accordance with Section 17.1 hereof). As used
herein, the term “discontinuance” shall be deemed to mean a total, permanent
cessation of publishing any Directory Title by Dex or any other entity,
including, without limitation, any successor, assignee, lessee, licensee,
transferee or affiliate of Dex.

     (c) On or prior to October 1st of each year during the Term of this
Agreement, Dex agrees to provide Quebecor with a projection of the total number
of pages to be printed by Quebecor during the next calendar year. Subject to the
terms of Section 1.4(b) above, this projection will be an estimate only, and not
an obligation, guarantee or commitment of any kind whatsoever.

ARTICLE 2
SPECIFICATIONS AND SCHEDULING

     2.1 Specifications, Requirements and Quality Control.

     (a) Quebecor shall perform the Services and prepare and print the Directory
Titles in accordance with the specifications that are designated in writing by
Dex from time to time in accordance with the provisions of this Article 2 (the
“Specifications”) and with the service levels and quality control procedures set
forth in Schedule 3 hereto, as may be amended from time to time by the parties.
The initial Specifications are set forth in Schedule 4, which is attached hereto
and incorporated by this reference.

     
Legend:


   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

4



--------------------------------------------------------------------------------



 



     (b) At its option, Dex may review, modify, update, delete, and add
Specifications at any time, provided written notice thereof is given to Quebecor
at least thirty (30) days prior to the date on which such change is to be
implemented; provided, however, that Dex shall provide Quebecor with such longer
notice period as is commercially reasonable in the event Dex’s changes will
materially revise the Specifications. Within ten (10) days after the date of
Dex’s notice, Quebecor shall give Dex a detailed and itemized written notice if
such change in the Specifications will result in any change in Quebecor’s direct
actual costs to perform the Services and provide any comments or suggestions
with respect to such change. Thereafter, Dex may proceed with, revise, or
retract such change in its sole discretion. Quebecor shall implement the change
as described, and on the date specified in Dex’s original written notice, unless
Dex gives Quebecor a new written notice of a revision to, or retraction of, such
change within fifteen (15) days of Quebecor’s notice. *** If a dispute arises
relating to implementation of revised Specifications and cost increases or
decreases under this clause, either party may commence the dispute resolution
procedure pursuant to Article 19 to resolve that dispute.

     (c) If Quebecor receives written notice of a change in Specifications from
Dex that Quebecor is unable or refuses to implement within the specified
timeframe, then Quebecor shall immediately notify Dex thereof in writing. If
Quebecor is unable to implement the change within the specified timeframe,
Quebecor’s notice shall explain why the change cannot be implemented on the
specified date and present Quebecor’s proposed plan and date for implementing
the requested change. If, following Dex’s delivery of the notice described in
Section 2.1(b), Quebecor is unable or refuses to implement the change in
Specifications within the specified timeframe, Dex shall have the right to move
any and all Services affected by the change to another vendor until such time as
Quebecor is capable of implementing the change in Specifications. If Dex
exercises its right to move any of the Services under this Section, Quebecor
shall cooperate in good faith with Dex and the other vendor, and use all
reasonable efforts to facilitate an efficient, orderly and smooth transition to
(and from) such other vendor.

     2.2 Printing and Delivery Schedule.

     (a) Quebecor shall perform the Services and print and deliver the Directory
Titles in accordance with the printing and delivery schedule as agreed by the
parties from time to time (the “Printing and Delivery Schedule”). The initial
Printing and Delivery Schedule for the calendar year 2005 is incorporated in
Schedules 1.1, 1.2, 1.3, 1.5 and 1.6. All Printing and Delivery Schedules for
succeeding years (and changes thereto) shall be prepared in accordance with the
provisions of Section 2.2(b), be attached hereto, and shall become a part of
this Agreement. If, for any reason other than a Force Majeure Condition,
Quebecor fails to perform the Services in accordance with the applicable
Printing and Delivery Schedule, then Quebecor shall reimburse Dex for any and
all actual additional costs incurred by Dex that are specifically and directly
attributable to such failure, including: (i) additional distribution,
transportation, warehousing, travel or employment costs (including actual
overtime costs) and (ii) any fines, penalties or similar charges assessed by any
governmental or regulatory agency, but excluding any allocation of overhead
charges, lost profits or consequential damages (subject to the limitations
contained in Article 13 hereof).

     
Legend:


   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

5



--------------------------------------------------------------------------------



 



     (b) On or about June 15, 2005 and as of each June 15th of each year
thereafter during the Term hereof, Dex shall provide Quebecor with a copy of the
Printing and Delivery Schedule for the following calendar year. On or about
July 1, 2005 and as of September 15th of each year thereafter during the Term
hereof, the parties shall meet to review such Printing and Delivery Schedule and
discuss any issues concerning such new Schedule, including preferential loading
of available capacity (i.e., Quebecor providing priority to performing the
Services at specific Quebecor facilities in North America) and additional costs
options, if any. By October 1 of each year during the Term, Quebecor and Dex
will mutually agree on the Printing and Delivery Schedule for the following year
(it being understood that any resulting price increase or decrease will be
subject to the mutual agreement of the parties). Quebecor shall use its best
efforts to accommodate and agree to each Printing and Delivery Schedule provided
by Dex pursuant to this Section 2.2(b). If Quebecor agrees to implement a new
Printing and Delivery Schedule, but is unable to meet Dex’s required ship date
for a particular Directory Title set forth in such Printing and Delivery
Schedule, then Dex shall have the right to move any such Directory Title(s) to
another vendor as described in subsection (d) below.

     (c) The parties acknowledge and agree that in order to fulfill the purpose
of this Agreement, changes to the Printing and Delivery Schedule must be
considered an ongoing and iterative process. At its option, Dex, at no
additional charge, may make changes to the Printing and Delivery Schedule for
any calendar year, at any time, so long as: (i) Dex gives Quebecor at least
thirty (30) days prior written notice of such changes in the case of any
Directory Title with 56,000 MPPs or less (a “Small Title”) and (ii) in the case
of any other Directory Title (a “Large Title”) (A) the date changes are seven
(7) days or less; and (B) Dex gives Quebecor at least ninety (90) days prior
written notice. If Dex proposes more extensive changes (a “Material Change”),
Quebecor shall promptly advise Dex if any such Material Change in the Printing
and Delivery Schedule will result in any change in Quebecor’s Incremental Costs
and provide any comments or suggestions with respect to such change. Thereafter,
Dex may proceed with, revise, or retract such Material Change in its sole
discretion. Quebecor shall implement the Material Change as described in Dex’s
original written notice unless Dex gives Quebecor a new written notice of a
revision to, or retraction of, such Material Change within fifteen (15) days of
Quebecor’s notice. ***

     (d) If Dex exercises its right to move any of the Services under this
Section, Quebecor shall cooperate in good faith with Dex and the other vendor,
and use all reasonable efforts to facilitate an efficient, orderly and smooth
transition to (and from) such other vendor.

     (e) Dex shall use its best efforts to provide Quebecor with reasonable
advance notice of any material change in the number of pages in any particular
Directory Title or in the number of copies thereof.

     2.3 Reprints and Secondary Printings.

     (a) In the event it is necessary to replace or supplement a defective
Directory Title (a “Reprint”) as a result of an act or omission of Dex, Quebecor
shall print and deliver such Reprints pursuant to Dex’s direction: (i) within
four (4) weeks of Dex’s request and at ***% of

     
Legend:


   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

6



--------------------------------------------------------------------------------



 



the price charged per directory for printing the original quantity (in the case
of any Small Title) and (ii) within six (6) weeks of Dex’s request and at ***%
of the price charged per directory for printing the original quantity (in the
case of any Large Title). If Dex requests a quicker delivery of any such
Reprint, Quebecor shall not be required to meet such request unless the parties
mutually agree on the price and other terms and conditions relating to the
printing and delivery of such Reprint. If it is necessary to print and deliver a
Reprint as a result of any act or omission of Quebecor, Quebecor shall perform
such Reprint in the relevant timeframe described above and shall bear all costs
of such Reprint, subject to the limitations contained in Sections 13.1 and 13.2
of this Agreement.

     (b) In the event it is necessary to reprint a Directory Title other than by
reason of a defect therein (a “Secondary Printing”), and provided that Dex’s
original printed quantity for such Directory Title is equal to or larger than
the quantity of such Directory Title printed in the immediately preceding year,
Quebecor shall print and deliver such Secondary Printing pursuant to Dex’s
direction within ninety (90) days of Dex’s request and at ***% of the price
charged per directory for printing the original quantity (provided that such
obligation shall terminate twelve (12) months following the date that the
printing of the original quantity was completed). If the original printed
quantity for such Directory Title is less than the quantity of such Directory
Title printed in the immediately preceding year, then the price charged for such
Secondary Printing shall be the then-current price as set forth in Schedule 8.

     2.4 Incremental Costs.

     (a) As used in this Agreement, the term “Incremental Costs” means all
changes in costs of Quebecor that occur as a result of the specific change,
change in Specifications, Additional Improvement (as that term is defined in
Section 5.3) or other action in question (an “Objective”), including without
limitation the change in costs specifically attributable to the achievement of
the Objective and any capital investment required to achieve the Objective. For
purposes of Sections 2.1(b) and 2.2(c), Quebecor’s Incremental Costs shall: ***

     (b) If capital investment is included in the identified Incremental Costs,
then (i) if the capital investment is equal to or less than $***, it shall be
charged to the Objective or (ii) if the capital investment is greater than $***,
Quebecor and Dex shall mutually review and agree on a business case to justify
the capital expenditure and to amortize the capital investment and required rate
of return over the normal amortization period for the asset; provided that Dex
shall be required to pay, as a percentage of such amortized costs, no more than
an amount proportional to the capacity of the capital investments/improvements
used by Dex.

ARTICLE 3
LOCATION(S), DELIVERY AND STORAGE

     3.1 Location.

     (a) Subject to the provisions of Section 3.1(b), all Services shall be
performed at Quebecor’s printing plant located in *** and at such other Quebecor
printing plant(s) as may be

     
Legend:


   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

7



--------------------------------------------------------------------------------



 



mutually agreed to and identified in the Printing and Delivery Schedule relating
to each year during the Term (each, an “Other Plant”). In assessing the
suitability of an Other Plant for Quebecor’s provision of the Services, the
parties agree to take into consideration the objective of minimizing the freight
costs associated with printing and picking up the relevant Directory Title(s) at
such Other Plant.

     (b) Notwithstanding the provisions of Section 3.1(a), Schedule 5 sets forth
the mutually agreed locations of: (i) the Quebecor printing plants at which the
Directory Titles will be printed commencing on the Execution Date and (ii) the
Quebecor printing plants to which certain Directory Titles will be transferred
in the future. In the event the location of the printing of a Directory Title is
changed to a location different than the relevant location identified in
Schedule 5, a freight true up process (the “Freight True-Up Process”) will be
performed. ***

     3.2 Ready Dates.

     Quebecor shall have all directories ready for pick-up by Dex or its
designee(s) at the *** (and the relevant Other Plants, as applicable) in
accordance with the quantities, schedule and requirements specified in the
Printing and Delivery Schedule. If at any time Quebecor has reason to believe
that any particular Directory Title will not be ready as scheduled, Quebecor
shall immediately notify Dex of the anticipated delay.

     3.3 Storage.

     Quebecor shall hold, and safely store, any and all Directory Titles that
are ready for pick-up until the date specified for pick-up or delivery of that
Directory Title on the Printing and Delivery Schedule or until such directories
are actually picked up, whichever is later. If no pick-up date is specified on
the Printing and Delivery Schedule for a Directory Title, then Quebecor shall
promptly notify Dex and Dex shall specify a pick-up date for such Directory
Title as soon as reasonably possible. Dex shall not be charged for any storage
of directories unless such directories remain in storage for more than ***
calendar days after the scheduled date for pick-up by Dex or its designee(s).

     3.4 Preparation and Delivery.

     (a) Quebecor shall, at its own cost, prepare for transport and suitably
pack all directories to prevent damage and deterioration. All packages will be
marked according to the requirements set forth in Schedule 4;

     (b) Each Directory Title shall be delivered to Dex F.O.B. the relevant
Quebecor printing plant at which the printing of such Directory Title took place
(or such other F.O.B. point as may be mutually agreed to by the parties).

     (c) Quebecor may not make any early deliveries without Dex’s prior written
authorization.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

8



--------------------------------------------------------------------------------



 



     (d) To the extent the parties mutually agree to print one or more Directory
Titles outside the United States, Quebecor shall be responsible for procuring,
at its own expense, all customs and related authorizations necessary to import
such Directory Titles into the United States.

     3.5 Acceptance.

     All directories delivered by Quebecor shall be subject to final inspection
and acceptance by Dex. Final inspection will be made within a reasonable time
(and in any event within thirty (30) calendar days) after the date Dex’s initial
distribution of the directories in question has been completed. Dex may reject
any or all of the directories that do not strictly conform to the terms of this
Agreement and the Specifications. Payment for any directories shall not
constitute acceptance pursuant to this Section 3.5. If: (i) Dex rejects any
directories that do not strictly conform to the terms of this Agreement and the
Specifications and (ii) the parties mutually agree in good faith that such lack
of conformity was solely due to Quebecor’s error or omission, then Dex shall
have the rights and recourses set forth in Article 13 hereof.

     3.6 Risk of Loss and Title.

     The risk of loss for and title to each of the directories shall vest in Dex
when such directories have been picked up by Dex or its designee(s).

ARTICLE 4
FACILITIES, LABOR, AND MATERIALS

     4.1 Labor, Tools, Materials and Facilities.

     Upon execution and throughout the Term of this Agreement, Quebecor
covenants that:

     (a) Except as provided in Section 4.5 below, Quebecor will provide all
labor, tools, equipment, material and facilities necessary to perform the
Services and fulfill its obligations hereunder on a timely basis in accordance
with this Agreement;

     (b) All Quebecor’s tools, equipment, materials and facilities will be
maintained in good operating condition, and all commercially reasonable repairs
and replacements thereof will be made on a timely basis to enable Quebecor to
perform its obligations in accordance with this Agreement;

     (c) Quebecor shall employ or contract with all labor necessary to perform
the Services and fulfill its obligations hereunder on a timely basis in
accordance with this Agreement, and Quebecor shall use all reasonable efforts to
avoid any and all labor shortages, slowdowns, strikes, and walkouts and to
promptly resolve any labor disputes that might affect its performance of this
Agreement in any way;

     (d) Quebecor shall use all commercially reasonable efforts to update,
upgrade, increase, and improve its labor force, tools, equipment, materials,
processes and facilities to

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

9



--------------------------------------------------------------------------------



 



remain consistent with best industry practices and standard, including taking
all such action as otherwise required by Article 5 hereof, and to comply with
the Specifications and Schedules as may be amended from time to time;

     (e) Quebecor will, at its own cost and expense, maintain and renew any and
all approvals, bonds, licenses, permits, and consents which are necessary to
perform its obligations in accordance with this Agreement;

     (f) Quebecor shall not subcontract any of its obligations under this
Agreement to any third parties without the prior written consent of Dex, which
shall not be unreasonably delayed or withheld; and

     (g) Quebecor shall comply with all applicable federal, state, and local
laws, rules, regulations, court orders, and governmental or regulatory agency
orders.

     4.2 Dex Property.

     Any and all tools, equipment, materials, software, documents, records,
information, and other items whatsoever (in whatever form or media) which are
furnished to Quebecor by Dex (or any of Dex’s representatives or agents),
including without limitation paper, are and will remain the property of Dex
(“Dex Property”). While in Quebecor’s possession, Quebecor shall safeguard and
maintain all Dex Property in good condition, shall bear the risk of loss and
maintain proper insurance therefor, and shall not use any Dex Property for any
purpose other than its performance of the Services.

     4.3 Dex Premises.

     If and to the extent any party’s (“Party”) representatives, employees,
contractors or agents (collectively “Party Personnel”) come onto any of the
other party’s (“Other Party”) premises for any reason, the safety and health of
such Party Personnel while on the Other Party’s premises will be the sole
responsibility of the Party. While on the Other Party’s premises, the Party and
the Party Personnel shall: (a) comply with all federal, state and local
environmental, health and safety requirements, including those relating to the
transportation, use and handling of hazardous materials and (b) comply with all
Other Party’s rules and regulations. The Party will immediately report any
accident, injury-inducing occurrence or property damage arising from the
performance of its obligations hereunder. The Party will provide the Other Party
with copies of any safety, health or accident report that the Party files with
any third party with respect to the performance of its obligations hereunder.

     4.4 Compliance With Laws; Dex’s Code of Business Ethics and Conduct.

     Throughout the Term of this Agreement, each party shall, at its own cost
and expense, (a) pay all fees and comply with all federal, state and local laws,
ordinances, rules, regulations and orders applicable to the performance of its
obligations hereunder, and (b) comply with Dex’s Code of Business Ethics and
Conduct which can be found on Dex’s website at www.dexmedia.com, and a copy of
which is attached to this Agreement as Schedule 11 as

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

10



--------------------------------------------------------------------------------



 



reference. Dex shall notify Quebecor of any material change in such Code and any
such change shall only apply to Quebecor upon receipt of such notification by
Quebecor.

     4.5 Paper for Printing.

     (a) The terms and conditions pursuant to which Dex shall purchase and
deliver paper for the Directory Titles to be produced by Quebecor hereunder are
described in Schedule 9.

     (b) Quebecor shall be responsible for designing, implementing and
monitoring such internal controls and procedures as shall be necessary to
effectively track and provide Dex with accurate reporting with respect to all
inventories of paper delivered to Quebecor by Dex pursuant to Section 4.5(a).
Upon ten (10) days prior written notice, Dex shall have the right to appoint an
independent auditor selected amongst the nationally recognized auditing firms to
audit the effectiveness of Quebecor’s internal controls and procedures with
respect to all inventories of paper delivered to Quebecor by Dex pursuant to
Section 4.5(a). Within five (5) business days of such notice: (i) the parties
will mutually agree upon the location and date of the audit and (ii) Dex will
inform Quebecor of the requested scope of the audit (which shall be consistent
with the limitations of the second sentence of this Section 4.5(b)). Audits will
be conducted during normal business hours. The auditor appointed by Dex shall
undertake to keep confidential any and all information he/she will be given
access to and shall only have the right to communicate the results of its audit
to Dex and Quebecor. Dex shall bear the costs of any such audit.

ARTICLE 5
INTELLECTUAL PROPERTY; IMPROVEMENTS TO FACILITIES, TECHNOLOGY AND PROCESSES

     5.1 Intellectual Property Rights and Work Product.

     (a) Dex shall exclusively own all of the intellectual property rights in
and to all Directory Titles which are printed by Quebecor hereunder, including
but not limited to all patents, copyrights, trade names, trademarks, trade
secrets, service marks, proprietary indicia, symbols, moral rights and other
intangible rights in and to the directories, and in particular the copyrights to
the Directory Titles, the inside and outside cover designs, all guides and
information, the compilation of listings, the classified headings, the graphics,
artwork and layout and all other aspects of the directories (collectively the
“Intellectual Property”). Quebecor shall have no rights or licenses of any kind
whatsoever in the Intellectual Property.

     (b) All right, title and interest in and to any and all Directory Titles,
inventions, documents, data, programs, and other tangible and intangible works
of any kind hereafter produced by Quebecor and/or its permitted subcontractors
solely and specifically for the performance of any Services or in the production
of any Directory Titles for Dex under this Agreement (collectively, the “Work
Product”) shall be promptly disclosed and furnished to Dex. All right, title and
interest in and to the Work Product: (i) shall vest in Dex and be owned

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

11



--------------------------------------------------------------------------------



 



by Dex outright as a matter of law and (ii) shall be deemed a “work made for
hire.” To the extent such Work Product may not be considered a work made for
hire, Quebecor assigns to Dex all right, title and interest in the Work Product,
including all copyrights, patents and applications therefor. Upon request, and
without charge, Quebecor agrees to reasonably assist Dex (including executing
assignments and other papers) as may be required to protect, convey and enforce
the rights of Dex in the Work Product.

     (c) Notwithstanding Section 5.1(b) above, Dex agrees that the term “Work
Product” shall not include any Quebecor IP (as defined below) or commercially
available third party software, hardware, tools or other products incorporated
in the Directory Titles, or that are otherwise utilized by Quebecor in the
performance of the Services, or the production of the Directory Titles. Quebecor
shall not make the Work Product developed hereunder available to any third party
without the prior written consent of Dex, and further acknowledges that such
Work Product shall be regarded as Confidential Information (as that term is
defied in Section 10.1) of Dex for all purposes.

     (d) Any software, utilities, solutions, designs, techniques, methods,
methodologies, tools, processes, templates, data or other materials, information
or intellectual property used or referenced by Quebecor in the performance of
the Services and created or developed prior to the date of this Agreement, or
that are not solely developed for the production of the Directory Titles
hereunder, and any additions, enhancements or modifications thereto, and all
patent, copyright, trademark, trade secret and other intellectual property
rights related to any of the foregoing (collectively, “Quebecor IP”), shall
remain the sole and exclusive property of Quebecor (or its licensor). Dex shall
not obtain, whether pursuant to this Agreement, by estoppel, implication or
otherwise, any license, right or other interest in or to any Quebecor IP except
as otherwise expressly provided below in this Section 5.1(d). Quebecor shall and
does hereby grant to Dex, its parent company and affiliates, a fully paid up,
royalty-free, non-exclusive, transferable, irrevocable and perpetual right and
license to use for its own internal business purposes, those portions of the
Quebecor IP that are actually embedded into the Directory Titles furnished to
Dex, if any, but only to the extent so incorporated, and not otherwise directly
licensed by Dex.

     (e) Quebecor and its personnel may freely use and disclose, including,
without limitation, in the performance of services for others, their general
skills, knowledge, experience, and know-how, including, without limitation,
general processes, concepts, methods, techniques and other residual information
learned in the performance of the Services; provided, however, that under no
circumstances shall this provision be construed so as to permit Quebecor, its
employees and permitted subcontractors, to disclose any Confidential Information
in violation of Quebecor’s obligations hereunder, or to use any Work Product
owned by Dex, or otherwise developed for Dex hereunder, for any purpose
unrelated to the performance of the Services and Directory Titles for Dex under
this Agreement.

     5.2 Initial Improvements.

     Quebecor hereby represents and covenants to Dex that it is in the process
of making those capital improvements identified and described in Schedule 6,
which is attached hereto and

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

12



--------------------------------------------------------------------------------



 



incorporated herein by this reference (the “Initial Improvements”). Quebecor
will keep Dex informed on an ongoing basis of the progress it is making in the
implementation of the Initial Improvements (including such information as may be
reasonably helpful to Dex in connection with the renegotiation of its paper
supply contracts). During ***, Quebecor’s obligations pursuant to the preceding
sentence shall include keeping Dex informed of: (i) any backlogs that may affect
the equipment necessary to implement the Initial Improvements and (ii) the steps
Quebecor is taking to evaluate the equipment necessary to implement the Initial
Improvements. Quebecor will: (i) order the equipment necessary to implement the
Initial Improvements by *** and (ii) place such equipment into service by ***.

     5.3 Additional Improvements.

     (a) It is acknowledged and agreed that both parties have a vital economic
interest in any and all developments, improvements and advances in the
technology, equipment, manufacturing techniques and processes (whether or not
requiring capital investment, such as processes that may be improved through
time and motion studies), and materials that are used in or may be applied to
the printing industry to improve the efficiency, quality, and/or accuracy of
printing, and/or reduce costs and prices thereof (collectively “Additional
Improvements”). Additional Improvements exclude all programs that are currently
in place at Quebecor and all savings defined in Quebecor’s existing financial
model concerning Dex and the Initial Improvements (it being understood that
Quebecor represents and warrants that the pricing described in Article 7 fully
reflects all programs that are currently in place at Quebecor and all savings
defined in Quebecor’s existing financial model concerning Dex and the Initial
Improvements). Both parties agree to work cooperatively to identify and
implement Additional Improvements.

     (b) Quebecor agrees: (i) to devote all reasonable efforts to perform its
own research and development of, and to investigate and explore third parties’
research and development of, Additional Improvements; (ii) to promptly advise
Dex of any and all research and development which might affect this Agreement in
any way; (iii) to promptly calculate and provide Dex with a detailed and
itemized explanation of any and all Incremental Cost reductions and other,
efficiencies and economies arising out of any Additional Improvement; and
(iv) subject to the provisions of Section 2.4(b), to promptly implement
Additional Improvements on an ongoing basis as and when each such Additional
Improvement becomes available for use on commercially reasonable terms; provided
however, that no Additional Improvement that materially modifies Quebecor’s
obligations or performance under this Agreement, or increases Quebecor’s
Incremental Costs or the prices payable by Dex, or otherwise adversely affects
Dex in any manner shall be implemented by Quebecor without Dex’s prior written
approval.

     (c) Dex may, but shall not be obligated to, perform its own research on and
development of Additional Improvements and notify Quebecor thereof. Within
thirty (30) days after receipt, Quebecor shall review and evaluate such research
and development and advise Dex in writing of the feasibility, results and
economic implications of implementing such Additional Improvement. If such
Additional Improvement improves the efficiency, quality, and/or accuracy of
printing, and/or reduces Quebecor’s Incremental Costs and is available for use
on

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

13



--------------------------------------------------------------------------------



 



commercially reasonable terms, then Quebecor shall, subject to the provisions of
Section 2.4(b), promptly implement such Additional Improvement.

     (d) Quebecor shall pass on to Dex, when and as realized by Quebecor, ***%
of any decrease in Quebecor’s Incremental Costs that is directly attributable to
any Additional Improvement implemented by Quebecor hereunder.

ARTICLE 6
DISASTER RECOVERY PLAN

     6.1 Disaster Recovery Plan.

     Quebecor represents and covenants that it has and will maintain a
reasonable disaster recovery plan that is sufficient to support its provision of
Services and the performance of its obligations pursuant to the Agreement upon
the occurrence of any Force Majeure Condition (as defined in Section 16.1
hereof) or Condition of Disaster (as defined in Schedule 7). The current
disaster recovery plan for its *** plant and Other Plants that represent more
than ***% of the total volume of Directory Titles provided hereunder is attached
hereto as Schedule 7 (the “Disaster Plan”) and incorporated herein by reference.
Quebecor represents and covenants that: (i) it will diligently comply with any
and all provisions of the Disaster Plan at the *** and each Other Plant that
represents more than ***% of the total volume of Services provided under this
Agreement and that it will not materially modify or amend such Plan without
Dex’s prior written approval. Any review or approval of the Disaster Plan by Dex
shall not release Quebecor from its obligations under this Article.

     6.2 Periodic Testing and Updating.

     Quebecor shall periodically, and at least annually throughout the Term of
this Agreement, test the procedures outlined in the Disaster Plan, including but
not limited to testing the equipment, services, and facilities to be used in the
event of a disaster within or directly affecting Quebecor’s operations. At each
annual operations review meeting and at such other times upon Dex’s reasonable
request, but not more than twice a year, Quebecor shall provide Dex with an
overview and update of the Disaster Plan, duly consider any and all suggestions
and comments from Dex, and promptly record and implement any mutually agreed
upon changes to the Plan.

ARTICLE 7
PRICING

     7.1 Pricing Schedule.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

14



--------------------------------------------------------------------------------



 



     (a) Schedule 8 attached hereto sets forth the mutually agreed price
schedule for the Services. The prices set forth in Schedule 8 are based on the
currently anticipated volumes for each year of the Term and are subject to
change as set forth in this Article 7. The prices established by the Pricing
Schedule or any price revision made thereto pursuant to the terms of this
Article 7 are referred to herein as the “Contract Prices”. The prices set forth
in Schedule 8 shall be applied retroactively to all services provided by
Quebecor to Dex under the Existing Agreement as from January 1, 2005.

     (b) Notwithstanding anything to the contrary herein, if the total number of
pages printed by Quebecor for Dex in any given calendar year of the Term is
outside of the minimum and maximum limits set forth in Schedule 2 for the given
calendar year, then the Contract Prices shall be adjusted as per the percentages
included in such Schedule 2.

     7.2 Price Revision.

     (a) Schedule 8 includes different labor and material prices that shall come
into force and replace any previously applicable prices as of January 1, 2005
(the “2005 Prices”), on *** and on *** respectively.

     (b) The 2005 Prices shall be firm until *** and shall be adjusted effective
as of *** to reflect an amount equal ***

     7.3 Pricing Research.

     (a) In October of each year during the Term starting in October 2008,
Quebecor and Dex may ***

     (b) The audit shall consist ***

     7.4 Overruns/Underruns.

     The actual number of copies delivered under this Agreement may, because of
overruns or underruns, vary from the number to be provided pursuant to the
Printing and Delivery Schedule (alphabetical and classified sections shall be
considered one directory). If an alphabetical section of a directory is used in
other directories accompanied by different classified sections, the allowable
overrun or underrun for each directory shall be based on such classified runs
rather than on the total run for the main alphabetical section.

          Allowable Overrun/Underrun Number or Copies Ordered   (the greater of
the following)
***
  ***

     7.5 Base MPP Rates.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

15



--------------------------------------------------------------------------------



 



     (a) Quebecor represents and warrants that, solely at the specific time of
execution of this Agreement, the unit prices set forth in Schedules 8.1 through
8.6 (and in any other applicable Schedules), when applied to the Directory Title
volumes set forth in Schedules 1.1 through 1.6, result in Directory Title prices
(exclusive of paper, freight, postage and overtime costs) that, when added and
divided by the applicable MPP volumes set forth in Schedules 1.1 through 1.6,
would result in the base MPP production rates set forth in Schedules 1.1 through
1.6 (the “Base MPP Rates”).

     (b) Quebecor shall invoice Dex on a directory by directory basis based on
the applicable *** price set forth in Schedule 8.0 ***.

7.6 Price Reduction Related to Initial Improvements.

     If the final actual cost to Quebecor of the Initial Improvements is less
than $***, then: (i) Quebecor shall promptly notify Dex of such fact in writing
and (ii) the Dex Price shall immediately be reduced, over the number of months
then remaining in the Term, by an amount equal to ***.

ARTICLE 8
INVOICING AND PAYMENT

     8.1 Payments to Quebecor.

     Subject to the terms and conditions of this Agreement, Quebecor will be
paid for its provision of Services in accordance with the terms of this
Article 8.

     8.2 Invoices.

     Quebecor will issue each invoice within thirty (30) days following the
delivery of each particular Directory Title as provided in Article 3 hereof.
Quebecor will invoice Dex in such form and by such method as Dex may specify
from time to time by notice to Quebecor. Each invoice shall contain an itemized
description of the Services covered by such invoice and all applicable charges
and taxes (exclusive of taxes based on Quebecor’s income). Quebecor will be
responsible for charging the correct taxes with respect to the Services
identified on each invoice. If any tax claim arises based on an invoice prepared
by Quebecor, Quebecor will be responsible for any penalties and interest
associated with any additional tax assessment arising therefrom, but solely to
the extent Quebecor negligently, deliberately or knowingly invoiced to Dex an
incorrect tax amount or negligently, deliberately or knowingly omitted an
applicable tax. If Quebecor has not negligently, deliberately or knowingly
invoiced an incorrect amount or omitted to invoice any such tax on its invoices
to Dex, then Dex shall be solely responsible for any such additional tax
assessment, penalties and interest.

     8.3 Payment of Undisputed Charges.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

16



--------------------------------------------------------------------------------



 



     Dex will pay Quebecor, in U.S. Dollars, the undisputed amounts of any
charges set forth in any properly submitted invoice within thirty (30) days
following receipt thereof. Such payment shall be made by check or electronic
funds transfer, at the discretion of Dex.

     8.4 Disputed Charges.

     Dex will notify Quebecor, in writing, of any good faith dispute with
respect to an invoice or any charges set forth therein. Dex shall not be
required to pay any disputed amounts until such time (the “Resolution Date”) as
the dispute concerning such amounts is resolved by, (i) agreement of the
parties, or (ii) as otherwise set forth in Article 19 hereof. Interest with
respect to any disputed charge shall begin to accrue on the date that is thirty
(30) days after the relevant Resolution Date; no interest on any disputed charge
shall accrue, or be payable by Dex, prior to such date. Notwithstanding the
foregoing, if Dex or Quebecor has requested a price revision pursuant to the
terms of Article 7 hereof, Dex will continue to be invoiced and pay the prices
in effect prior to the request for the price revision, until such time as the
price revision is either, (i) agreed to by the parties, or (ii) otherwise
resolved as set forth in Article 19 hereof.

     8.5 Overpayment.

     Quebecor shall promptly notify Dex of receipt by Quebecor of any
overpayment in connection with an invoice. In the event Dex should overpay an
invoice, Quebecor shall, at the sole discretion of Dex and as directed by Dex in
written notice to Quebecor (the “Credit Notice”), either (i) immediately credit
such overpayment against future invoices for Services; or (ii) return the
overpayment to Dex within fifteen (15) days after Dex’s request therefor. In the
event no Credit Notice is received by Quebecor, any overpayments shall be
remitted to Dex by check or electronic funds transfer within ninety (90) days of
receipt by Quebecor of such overpayment.

ARTICLE 9
RELATIONSHIP MANAGERS, MEETINGS, REPORTING,
INSPECTIONS, AND AUDITS

     9.1 Relationship Managers.

     Each party shall designate one of its management employees to act as its
“Relationship Manager” for purposes of this Agreement. As of the date of
execution, the parties hereby appoint the Vice President, Operations from Dex
and Senior Vice President, Sales from Quebecor. Either party may change its
Relationship Manager at any time upon giving written notice in accordance with
this Agreement; provided however, that the parties shall use all reasonable
efforts to limit changes so as to minimize any disruption of their business
relationship.

     9.2 Role and Responsibilities of the Relationship Managers.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

17



--------------------------------------------------------------------------------



 



     The role of each Relationship Manager is to provide a primary point of
contact through which the parties can address any questions or issues that may
arise during the Term of the Agreement. The Relationship Managers shall use all
reasonable efforts to perform their responsibilities, which shall include:

     (a) facilitating communication and cooperation, minimizing conflict, and
maintaining a relationship that furthers the parties’ shared interests and
objectives;

     (b) cooperating to ensure that the actual relationship between the parties
reflects as closely as possible each party’s intentions;

     (c) responding to questions and resolving disputes referred to them by the
parties’ employees having direct responsibility for the Services to be provided
and the day-to-day operations involved in or affected by this Agreement;

     (d) communicating, reviewing, and negotiating (when contemplated) any and
all material changes to the Services, the Schedules and the Agreement, subject
to each party’s proper approval of any such change by the appropriate internal
level of authority;

     (e) communicating and reviewing Pricing Research and Additional Improvement
information and negotiating (when contemplated) any changes to the Agreement
arising therefrom, subject to each party’s proper approval of any such change by
the appropriate internal level of authority; and

     (f) reviewing and discussing, on at least a quarterly and annual basis,
(i) each party’s processes, techniques and operations relating to the Agreement,
(ii) each party’s performance and compliance under the Agreement, (iii) each
party’s strategic plans and objectives relating to the Agreement, and
(v) Quebecor’s invoicing and Dex’s payment for Services under the Agreement.

     9.3 Meetings.

     In addition to meeting for the quarterly and annual reviews described
above, the Relationship Managers will meet (either in person or via conference
call) from time to time, as requested by either party, for the purpose of
formally reviewing the Agreement and discussing high-level relationship and
performance issues. Unless otherwise agreed, such ad hoc meetings will take
place within ten (10) days after notice by the requesting party to the other
party of its convening of a Relationship Managers’ meeting.

     9.4 Decisions of Relationship Managers and Escalation of Disputes.

     Decisions of the Relationship Managers shall be made in accordance with the
terms and conditions of this Agreement and each party’s internal approval
procedures and shall be binding on the parties. If the Agreement specifies that
an issue will only take effect if agreed between the parties, then the
resolution will only be passed if both Relationship Managers agree, subject to
the Relationship Managers having obtained prior proper approval by the
appropriate internal

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

18



--------------------------------------------------------------------------------



 



level of authority, if necessary. If the Agreement specifies that a party has an
approval right or discretion, then the other party’s Relationship Manager can
make objections and recommendations, but cannot prevent such party from making a
particular decision nor force such party to make a particular decision. If the
Agreement is silent on a matter, the Relationship Managers will work in good
faith to address the issue. If, for any reason, the Relationship Managers are
unable to resolve any issue or dispute, then it shall be resolved in accordance
with the dispute resolution process described in Article 19 of this Agreement.

     9.5 Reporting.

     In addition to the foregoing responsibilities, Quebecor’s Relationship
Manager shall be responsible for providing the Dex Relationship Manager with the
periodic reports described in Schedule 10.

     9.6 Inspection and Audit Rights.

     Upon ten (10) days prior written notice, Dex shall have the right to:

     (a) inspect any and all printing plant(s), facilities, processes, tools,
equipment, and other materials used by Quebecor or its agents in performing any
of Quebecor’s obligations under this Agreement;

     (b) talk with any of Quebecor’s employees, contractors and agents who are,
in any way, involved in performing any of Quebecor’s obligations under this
Agreement;

     (c) inspect any of the directories that are in the process of being printed
or have been printed by Quebecor for Dex; and

     (d) no more than once per calendar year, appoint an independent external
auditor selected amongst the nationally recognized auditing firms to inspect any
and all books and records of Quebecor (in any form or media) relating to this
Agreement for the purpose of assessing (i) the accuracy of Quebecor’s invoices,
Incremental Costs and pricing; (ii) the Additional Improvement information, and
(iii) Quebecor’s compliance with this Agreement. Within five (5) business days
of such notice: (i) the parties will mutually agree upon the location and date
of the audit and (ii) Dex will inform Quebecor of the requested scope of the
audit (which shall be consistent with the limitations of the first sentence of
this Section 9.6(d)). Audits will be conducted during normal business hours. The
auditor appointed by Dex shall undertake to keep confidential any and all
information he/she will be given access to and shall only have the right to
communicate the results of its audit to Dex and Quebecor. Dex shall bear the
costs of any audit, unless the audit reveals a material discrepancy in the
information previously supplied by Quebecor, in which case the costs of the
audit will be borne by Quebecor.

     Except as it relates to paragraph (d) above or with respect to Article 7,
Dex may use its own internal auditors or it may engage a reputable independent
third party to perform any audits or inspections. Any audits and inspections
shall be conducted during normal business hours at a

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

19



--------------------------------------------------------------------------------



 



time and place reasonably agreed upon by Quebecor and Dex with minimal
interference to Quebecor’s normal business operations.

     9.7 Record Retention.

     Quebecor will retain all its books and records (in any form or media)
relating to this Agreement for a minimum period of five (5) years following
Quebecor’s provision of the Services relating to the production of each
particular Directory Title under this Agreement.

ARTICLE 10
CONFIDENTIAL INFORMATION

     10.1 Confidential Information.

     As used in this Agreement, “Confidential Information” shall mean and refer
to any and all technical or business information (including but not limited to
third party information), furnished or disclosed by one party or its agents (the
“Disclosing Party”), in whatever tangible form or medium, to the other party
(the “Receiving Party”), that is clearly and conspicuously marked as being
“confidential” or “proprietary,” or in the case of information which is orally
disclosed, which is identified as being confidential in writing delivered to the
Receiving Party, within ten (10) days after the date of such oral disclosure. By
executing this Agreement, the parties expressly acknowledge and agree that the
terms and conditions of this Agreement, including the schedules appended hereto,
as they may be amended from time to time, shall be treated as Confidential
Information as per the terms of this Article 10. All Confidential Information
shall remain the property of the Disclosing Party and no license or other rights
in the Confidential Information are granted by virtue of this Agreement.

     10.2 Exclusions from Confidentiality Obligation.

     Confidential Information shall not include any information that: (i) is
already in the possession of, is known to, or is independently developed by the
Receiving Party as evidenced by documentation; (b) is or becomes publicly
available through no fault of the Receiving Party; (c) is obtained by the
Receiving Party from a third person without breach by such third person of an
obligation of confidence with respect to such information disclosed; (d) is
disclosed without restriction by the Disclosing Party; or (e) is required to be
disclosed pursuant to the order or requirement of a court, regulatory agency, or
other government body of competent jurisdiction. If the Receiving Party is
subject to an order or requirement to disclose Confidential Information, it
shall notify the Disclosing Party immediately of such order or requirement to
disclose (unless prohibited by such court, agency or government body) and use
reasonable efforts to resist, or to assist the Disclosing Party in resisting,
such disclosure and, if such disclosure must be made, to obtain or assist in
obtaining a protective order or comparable assurance that the Confidential
Information disclosed shall be held in confidence and not be further disclosed
absent the Disclosing Party’s prior written consent. The Receiving Party agrees
to disclose only those portions of the Disclosing Party’s Confidential
Information necessary to comply with such order or requirement.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

20



--------------------------------------------------------------------------------



 



     10.3 Use and Disclosure Restrictions.

     The Receiving Party agrees: (i) to use the Confidential Information solely
for the purpose of performing its obligations and exercising its rights under
this Agreement; (ii) to make such number of copies of such Confidential
Information as may be reasonably necessary for such purpose; and (iii) not to
disclose any Confidential Information to any third party except to those
employees of the Receiving Party who have a need to know such Confidential
Information for purposes of fulfilling the Receiving Party’s obligations
hereunder and who are bound in writing to maintain the confidentiality of such
Confidential Information, and if necessary, to its auditors and professional
advisers. The obligations set forth herein shall be satisfied by each party
through the exercise of at least the same degree of care used to restrict
disclosure of its own information of like importance.

     10.4 Return or Destruction.

     Upon the expiration or termination of the Agreement, or at any time upon
the request of the Disclosing Party, all Confidential Information, together with
any and all copies of same as may be authorized herein and any and all
documents, notes or other materials incorporating any of the Confidential
Information in whatever form or media, shall be returned by the Receiving Party
to the Disclosing Party or certified destroyed by the Receiving Party, at the
Disclosing Party’s election. The provisions of this Article 10 shall survive for
a period of three (3) years following the expiration or termination of this
Agreement.

ARTICLE 11
REPRESENTATIONS AND WARRANTIES

     11.1 Representations and Warranties by Quebecor.

     Quebecor represents and warrants to Dex that:

     (a) all Services will be performed in a professional and workmanlike
manner, consistent with industry standards;

     (b) all Services will conform to applicable Specifications and Schedules;

     (c) Quebecor will provide ongoing, accurate and complete Additional
Improvement information to Dex, and Quebecor will use such information to ensure
that any and all cost savings contemplated by Sections 2.1, 2.2 and 5.3 and
Article 7 are passed onto Dex and included in the price calculations for each
year during the Term;

     (d) Quebecor has the requisite ownership, rights and licenses to perform
its obligations under this Agreement fully as contemplated hereby and to grant
to Dex all rights with respect to the Services and the printed directories free
and clear from any and all liens, adverse claims, encumbrances and interests of
any third party;

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

21



--------------------------------------------------------------------------------



 



     (e) there are no pending lawsuits, claims, disputes or actions adversely
and materially affecting any Services or Quebecor's ability to perform its
obligations hereunder;

     (f) to the best of Quebecor's knowledge, the Services do not violate,
infringe, or misappropriate any patent, copyright, trademark, trade secret, or
other intellectual property or proprietary right of any third party; and

     (g) Quebecor has all approvals, bonds, licenses, permits, and consents
which are necessary to perform its obligations in accordance with this
Agreement.

     11.2 Representations and Warranties by Dex.

     Dex represents and warrants to Quebecor that:

     (a) In furnishing materials to Quebecor to reproduce or incorporate in any
completed Directory Title, Dex represents and warrants that such materials shall
not infringe any trademark, service mark, copyright, any other proprietary
right, or any license relating thereto, contain any libelous or otherwise
actionable statement, nor otherwise violate the rights of or cause damage or
injury to any person. “Material(s)” as used in this paragraph shall include,
without limitation, titles, brand names, photographs, designs, drawings,
photographic images, prototypes, specifications, artwork, or other such
material, of whatever nature and in whatever form received by Quebecor from or
at the direction of Dex, including, without limitation, electronically
communicated and digitally scanned material;

     (b) all materials supplied by Dex will conform to applicable Specifications
and Schedules;

     (c) Dex has the requisite ownership, rights and licenses to publish the
Directory Titles and to perform its obligations under this Agreement fully as
contemplated hereby;

     (d) there are no pending lawsuits, claims, disputes or actions adversely
affecting Dex’s financial standing or ability to perform its obligations
hereunder;

     (e) to the best of Dex’s knowledge, nothing contained in the material
supplied by Dex violates, infringes, or misappropriates any patent, copyright,
trademark, trade secret, or other intellectual property or proprietary right of
any third party; and

     (f) Dex has all approvals, bonds, licenses, permits, and consents which are
necessary to publish the Directory Titles and to perform its obligations in
accordance with this Agreement.

     11.3 Mutual Representations and Warranties.

     Each party represents and warrants to the other party that:

     (a) it is a corporation duly incorporated, validly existing and in good
standing under the laws of the state or country in which it is organized;

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

22



--------------------------------------------------------------------------------



 



     (b) it is duly qualified to do business in any state, province or region
within North America in which it is required to so qualify;

     (c) it has full power and authority to execute, deliver and perform this
Agreement;

     (d) none of the execution, delivery or performance of this Agreement, nor
the consummation of the transactions contemplated hereby will result in a
violation or breach of, or default under any provision of the charter, by-laws
or any material agreement to which it is party and that at all times its
performance under this Agreement will be in compliance with all applicable
federal, state and local laws and regulations.

     (e) no authorization or approval of, or filing with, or consent from any
governmental agency, authority or other body or any other third party is or will
be required in connection with its execution, delivery or performance of this
Agreement or its consummation of the transactions contemplated hereby; and

     (f) this Agreement has been duly and validly authorized, executed and
delivered and constitutes a valid and binding agreement enforceable against it
in accordance with its terms, except to the extent that such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws relating to creditors’ rights generally and by principles of equity.

     11.4 Exclusive Warranties.

     The warranties and representations contained in this Article 11 are the
only warranties and representations made by Quebecor and Dex, as applicable, and
all other warranties, express or implied, are hereby specifically excluded,
including but not limited to the warranty of merchantability and fitness for a
particular purpose (as it relates to Quebecor).

ARTICLE 12
INDEMNIFICATION

     12.1 Definition of “Claims”.

     The term “Claims” as used in this Agreement shall mean any and all actually
incurred liabilities, obligations, losses, damages, deficiencies, demands,
claims, penalties, settlements, judgments, actions, proceedings and suits of
whatever kind and nature and all reasonable costs and expenses, including
reasonable attorneys’ fees.

     12.2 Indemnification by Quebecor.

     (a) Subject to Article 13 herein, Quebecor agrees, at its own cost and
expense, to indemnify, defend and hold Dex (including Dex’s officers, directors,
employees and agents) harmless from and against any and all Claims to the extent
such Claims arise out of or relate to:

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

23



--------------------------------------------------------------------------------



 



(a) any material breach of the representations, warranties, or agreements of
Quebecor set forth in this Agreement, (b) the infringement of any patent,
trademark, service mark, trade secret, copyright or any other proprietary right
of any third party arising from Quebecor’s performance of this Agreement, to the
extent such damages are caused by Quebecor’s unauthorized change or deletion of
Dex furnished material or related to Quebecor’s printing processes; (c) the
death or bodily injury of any agent, employee, customer or business invitee of
Dex due to any act, omission or fault of Quebecor, (d) the damage, loss or
destruction of any property of Dex due to any act, omission or fault of
Quebecor, or (e) any act, omission or fault of Quebecor or its employees and
agents. Any dispute concerning revision or termination of the Agreement under
this Section shall be resolved in accordance with the dispute resolution process
described in Article 19.

     (b) In the event of a Claim that Quebecor’s performance of this Agreement
infringes on any patent, trademark, service mark, trade secret, copyright or any
other proprietary right of any third party, Quebecor will, at its expense,
either obtain any and all necessary rights, licenses and authorizations to
continue using the equipment and materials that are the subject of the Claim or
replace or modify them to be non-infringing and of equivalent functionality to
continue the provision of the Services. If neither of these alternatives is
possible under reasonable commercial terms, Quebecor shall promptly notify Dex
and the parties shall meet to evaluate and quantify the resulting effect on the
performance of Services hereunder and use reasonable efforts to revise the
Agreement accordingly, if feasible. If the parties cannot find a mutually
agreeable solution after thorough investigation and good faith negotiations, the
matter shall be resolved in accordance with the dispute resolution process
described in Article 19, it being understood and agreed that *** .

     12.3 Indemnification by Dex.

     Subject to Article 13 herein, Dex agrees, at its own cost and expense, to
indemnify, defend and hold Quebecor (including Quebecor’s officers, directors,
employees and agents) harmless from and against any and all Claims to the extent
such Claims arise out of or relate to: (a) any material breach of the
representations, warranties, or agreements of Dex set forth in this Agreement,
(b) actual or alleged infringement of any intellectual property or proprietary
right (including, but not limited to, trademark, trade secret, patent or
copyright rights), arising from, relating to or as a result of the printing,
binding, publishing or distribution of any Directory Title produced hereunder or
arising from, relating to or as a result of any material, of whatever nature and
in whatever form received by Quebecor from or at the direction of Dex, included
in the directories, provided that Dex shall not be liable hereunder to the
extent of damages caused by Quebecor’s unauthorized change or deletion of Dex
furnished material; (c) the death or bodily injury of any agent, employee,
customer or business invitee of Quebecor due to any act, omission or fault of
Dex, (d) the damage, loss or destruction of any property of Quebecor due to any
act, omission or fault of Dex, or (e) any act, omission or fault of Dex or its
employees and agents. Any dispute concerning revision or termination of the
Agreement under this Section shall be resolved in accordance with the dispute
resolution process described in Article 19.

     12.4 Notice and Process.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

24



--------------------------------------------------------------------------------



 



     The indemnified party shall give prompt written notice in reasonable detail
and stating the basis therefor (the “Notice of Claim”) to the indemnifying party
of any Claim for which indemnification is being sought hereunder within ten
(10) calendar days after its knowledge thereof; provided that, any failure by
the indemnified party to provide any such notice to the indemnifying party shall
not relieve the indemnifying party of or from any of its obligations hereunder
except to the extent that the indemnifying party suffers prejudice as a result
of such failure.

     12.5 Defense of a Claim.

     If the facts giving rise to such indemnification involve any actual or
threatened Claim by or against a third party, the indemnifying party shall be
entitled to control the defense of such Claim in the name of the indemnified
party, with counsel reasonably satisfactory to the indemnified party. Whether or
not the indemnified part chooses to defend such Claim, the parties hereto shall
cooperate in the prosecution or defense of such Claim and shall furnish such
records, information and testimony and attend to such proceedings as may be
reasonably requested in connection therewith. The indemnified party shall make
no settlement of any Claim which would give rise to liability on the part of the
indemnifying party without the indemnifying party’s prior written consent, which
consent shall not be unreasonably withheld or delayed, and the indemnifying
party shall not be liable for the amount of any settlement effected without its
prior written consent. In the event the indemnifying party assumes the defense
of a Claim and obtains a settlement offer from a third party in respect of such
Claim and wishes to accept the same, and the indemnified party, after being
provided written notice of such settlement offer, refuses to authorize the
indemnifying party to accept the same, the indemnified party shall continue the
defense of such Claim, provided that the indemnifying party shall not become
liable for damages or costs, if any, ultimately payable by the indemnified party
on account of such claim in excess of the amount which would otherwise have been
paid by the indemnifying party in connection with and pursuant to the proposed
settlement of such Claim.

     12.6 No Indemnification Obligation.

     Neither party shall have the obligation to indemnify the other party to the
extent a Claim arises from the other party’s negligence or willful misconduct.

     12.7 Remedies Cumulative.

     Except as otherwise provided herein, a party’s exercise of its right to
indemnification hereunder shall not preclude the assertion by such party of any
other rights or the seeking of any other remedies against the other party
hereto.

ARTICLE 13
LIMITATION OF LIABILITY

     13.1 Consequential Damages.

     
Legend:
     
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

25



--------------------------------------------------------------------------------



 



     Neither party shall be liable to the other for consequential, incidental,
indirect, punitive or special damages, including commercial loss and lost
profits, however caused and regardless of legal theory or foreseeability,
directly or indirectly arising under this Agreement, even if such party has been
apprised of the possibility of such damages; provided, however, that such
limitation shall not apply to: (a) any breach by either party of its respective
obligations of confidentiality under this Agreement, or (b) any claim of
infringement, violation or misappropriation of any copyright, trademark, patent,
trade secret or other intellectual property right of any third party.

     13.2 Claims; Limitations of Liability.

     (a) All claims for defective or damaged Directory Title(s) or for shortages
or delayed deliveries must be made by Dex in writing within *** calendar days
after Quebecor’s final delivery of the affected Directory Title(s); ***. Failure
to make such a claim within such period shall constitute an irrevocable
acceptance of the Directory Title(s) and an admission that it(they) fully
complies(y) with all of the terms, conditions and Specifications of this
Agreement.



  (b)   Notwithstanding anything to the contrary herein:     (i)   Quebecor’s
liability for defective or damaged Directory Title(s) shall be limited, at Dex’s
option, to (A) *** or (B) *** under this Agreement, plus any disposal,
transportation and other direct reasonable charges incurred by Dex in relation
with the disposal of any affected directories; and     (ii)   Quebecor’s
liability for shortages or delayed delivery of any Directory Title (for any
reason other than a Force Majeure Condition or Dex’s failure to provide material
within the deadlines and applicable Specifications or otherwise substantially in
conformity with terms of this Agreement) shall be limited, at Dex’s option, to
***.

     13.3 Subscribers/Advertisers Claims.

     (a) Subject to the provisions of Section 13.2 and of Sections 13.3(b) and
(c), Quebecor shall reimburse Dex for any direct loss or expense arising out of
claims made by subscribers or advertisers by reason of an error or omission in
the Directory Titles caused solely by Quebecor, including its affiliates and
subcontractors.

     ***

     13.4 Material Submitted by Dex.

     Notwithstanding anything to the contrary herein, in the event the materials
submitted by Dex do not conform to the agreed Specifications or otherwise do not
meet the deadlines in the Printing and Production Schedule, Quebecor shall have
no liability for the claimed errors that are directly related to such
non-conforming materials or delay in providing materials.

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

26



--------------------------------------------------------------------------------



 



ARTICLE 14
INSURANCE

     14.1 Maintenance of Insurance.

     At the time of execution and throughout the Term of this Agreement,
Quebecor shall, at its own cost and expense, carry and maintain the insurance
coverage listed below with insurers having a “Best’s” rating of A- or above.
Quebecor shall not commence any work hereunder until Quebecor has fulfilled all
insurance requirements described below. Quebecor shall also require its
subcontractors and agents to maintain the same insurance coverage listed below.

     14.2 Workers’ Compensation Insurance.

     Workers’ Compensation Insurance with statutory limits as required in the
State(s) of operation; and providing coverage for any employee entering onto Dex
premises, even if not required by statute.

     14.3 Employer’s Liability or “Stop Gap” Insurance.

     Employer’s Liability or “Stop Gap” Insurance with limits of not less than
$*** for each accident.

     14.4 Commercial General Liability and Errors & Omissions Insurance.

     (a) Commercial General Liability Insurance covering claims for bodily
injury, death, personal injury or property damage occurring or arising out of
the performance of this Agreement, including coverage for independent
contractor’s protection (if any work will be subcontracted),
premises-operations, products/completed operations, and contractual liability
with respect to the liability assumed by Quebecor hereunder. The limits of
insurance shall not be less than:

         
Each Occurrence
  $ * **
General Aggregate Limit
  $ * **
Products-Completed Operations Limit
  $ * **
Personal and Advertising Injury Limit
  $ * **

     (b) Errors and Omissions Insurance covering claims for wrongful acts
committed in the rendering of services customary to the printing industry. The
limits of insurance shall not be less than:

     
Each claim:
Aggregate limit:
  $***
$***

     14.5 Comprehensive Automobile Liability Insurance.

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

27



--------------------------------------------------------------------------------



 



     Comprehensive Automobile Liability Insurance covering the ownership,
operation and maintenance of all owned, non-owned and hired motor vehicles used
in connection with the performance of this Agreement, with limits of *** $***
per occurrence for bodily injury and property damage.

     14.6 The Insurance Limits.

     The insurance limits required herein may be obtained through any
combination of primary and excess or umbrella liability insurance. Quebecor
shall forward to Dex certificate(s) of such insurance upon execution of this
Agreement and upon any renewal of such insurance during the term of this
Agreement. The certificate(s) shall: (i) except for 14.4(b), name Dex as name
Dex as an additional insured; (ii) provide that Dex shall receive thirty
(30) days prior written notice of any cancellation of the relevant policy; and
(iii) provide that such coverage is primary and not in excess of, or
contributory with, any other valid and collectible insurance purchased or
maintained by Dex. The policies reflecting the insurance limits required herein
shall contain a waiver of subrogation in favor of Dex and its officers,
directors, employees, and agents for losses arising hereunder.

     14.7 Property Insurance.

     Property insurance including business interruption as a result of claims
for physical damages to the properties of Quebecor, including property of Dex as
described under Section 4.2 in this Agreement.

     
Each claim:
  $ ***

ARTICLE 15
TERM AND TERMINATION

     15.1 Term of Agreement.

     This Agreement shall be effective as of the Execution Date and shall expire
on December 31, 2014, unless sooner terminated as provided in this Article 15
(the “Term”); provided, however, that the Term shall be automatically extended
for an additional year unless Dex delivers notice to Quebecor indicating that
the Term shall not be so extended at least six (6) months prior to the end of
the Term as then in effect. Notwithstanding the foregoing: (i) the prices set
forth in Schedule 8 shall be applied retroactively to all services provided by
Quebecor to Dex under the Existing Agreement as from January 1, 2005 and
(ii) the total number of pages printed by Quebecor for Dex under the Existing
Agreement between January 1, 2005 and the

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

28



--------------------------------------------------------------------------------



 



Execution Date shall be included in determining the total number of pages
printed by Quebecor for Dex in 2005 for purposes of Section 7.1(b).

     15.2 Breach.

     A party shall be considered in breach of this Agreement in the event such
party, (i) violates or fails to observe or comply with any material term or
condition of this Agreement; or (ii) materially breaches any of its material
representations or warranties hereunder.

     15.3 Right to Cure and Event of Default.

     Upon the occurrence of a breach, the breaching party shall have a period of
thirty (30) days (or, if cure is not feasible within such time, such other
reasonable period as the parties may mutually agree) after the date of written
notice thereof from the other party in which to cure such breach to the
reasonable satisfaction of the other party. If the breaching party does not cure
its breach to the reasonable satisfaction of the other party, then as of the end
of such thirty (30) day period (or within such other mutually agreed period, as
applicable), an “Event of Default” with respect to the breaching party shall be
deemed to have occurred. In addition Dex may, at its option, declare an Event of
Default with respect to Quebecor for “Chronic Failure”, for which there shall be
no opportunity to cure, if within any continuous12-month period during the Term
hereof Quebecor repeatedly and solely due to its own acts or omissions,
materially fails to perform its obligations under this Agreement. If Dex is more
than *** days in arrears with respect to payments owing to Quebecor in excess of
US$*** (excluding amounts in reasonable good faith dispute of which Dex has
given Quebecor timely written notice in accordance with Section 8.4), such shall
constitute an Event of Default hereunder, and, so long as such default is
continuing, Quebecor, in addition to any other rights it may have: (i) shall
have the right to suspend or discontinue the Services and any deliveries and
retain Dex’s materials and work in process until such default is cured; (ii)
shall have no obligation to recommence printing until payment is made in cash
for all Services performed prior to the date of such default; (iii) may, at its
election, require security satisfactory to Quebecor to be deposited with
Quebecor to cover further work; and (iv) shall have the right to change Dex’s
credit, payment and other terms, including, without limitation, those terms with
respect to Quebecor’s obligation, if any, to supply paper hereunder.

     15.4 Termination for Cause.

     Upon an Event of Default by a party, the other party may terminate the
Agreement by giving thirty (30) days written notice thereof to the breaching
party. Thereafter, the non-breaching party may pursue any and all available
legal and equitable remedies against the defaulting party. In addition, upon an
Event of Default by Quebecor, Dex may elect to terminate only those individual
Services affected by such Event of Default without terminating the entire
Agreement, in which event, there shall be no increase in pricing as a result of
such partial termination.

     15.5 Termination for Insolvency or Cessation of Business.

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

29



--------------------------------------------------------------------------------



 



     Either party may terminate this Agreement upon ten (10) days prior written
notice in the event the other party: (i) becomes insolvent or unable to pay its
debts as they mature; (ii) makes a general assignment for the benefit of its
creditors; (iii) makes or permits the appointment of a receiver for all or
substantially all of its property; (iv) authorizes, applies for, or consents to
the appointment of a trustee or liquidation of all or a substantial part of its
assets or has proceedings seeking such appointment commenced against it and does
not contest such proceedings within sixty (60) days; (v) files a voluntary
petition under any bankruptcy, insolvency, or reorganization laws of the United
States or has proceedings under any such law instituted against it and does not
contest such proceedings within sixty (60) days; (vi) has any substantial part
of its property become subject to any levy, seizure, assignment, or sale for or
by any creditor or governmental agency and does not contest such proceedings
within sixty (60) days; or (vii) dissolves or ceases to do business.

15.6 Transitional Services.

     (a) Quebecor recognizes that the Services are vital to Dex and must be
continued without interruption, and that upon the termination or expiration of
this Agreement a successor vendor may be retained to provide replacement or
substitute services. Upon the expiration or other termination of this Agreement,
Quebecor agrees: (i) to cooperate in good faith with Dex and Dex’s successor
vendor(s); (ii) to use all reasonable efforts to facilitate an efficient,
orderly and smooth transition to Dex’s successor vendor(s) at Dex’s expense; and
(iii) upon written request by Dex, to continue to furnish all or such Services
as Dex may designate at the same level, quality, pricing, terms and conditions
as provided in this Agreement for up to *** days after the expiration or other
termination of this Agreement, except in the event that Quebecor has terminated
this Agreement because of an Event of a Default by Dex, in which case such
Services shall be provided for up to *** days after the effective termination
date (in either case, the “Transition Period”).

     (b) In addition to the foregoing, in the event of a termination of any
individual Service, Dex may request Quebecor, and Quebecor shall be required, to
continue to provide such Service for a reasonable period (not to exceed ***
days) after the effective termination date to facilitate its orderly transition
to Dex’s successor vendor(s). During such period, such individual Service will
be provided at the same level, quality, pricing, terms and conditions as
provided in this Agreement. Such continued use shall not be deemed a retraction
of Dex’s termination of such Service.

     15.7 Remedies Cumulative.

     In the event of a termination of this Agreement, the parties shall be
released from any and all obligations under this Agreement to be performed on
and after the effective date of such termination. Notwithstanding the foregoing,
such termination shall not release either party from any obligations,
liabilities, or expenses which may have accrued prior to the effective date of
termination or from provisions that survive termination of this Agreement.
Except as otherwise provided in this Agreement: (i) the rights and remedies
herein provided for an Event of Default or in the case of insolvency or
cessation of business are cumulative and shall not affect in any manner any
other remedies that a party may have by reason of such Event of Default,
insolvency

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

30



--------------------------------------------------------------------------------



 



or cessation of business and (ii) the exercise of any right or remedy herein
provided shall be without prejudice to the right to exercise any other right or
remedy provided herein, at law, or in equity.

ARTICLE 16
FORCE MAJEURE

     16.1 Force Majeure Condition.

     Neither party shall be in default under this Agreement or liable for any
nonperformance which is caused by fire, flood, explosion, war, terrorism,
strike, embargo, or any act, order or requirement of a regulatory body, court,
legislature, government or military authority, act of God, Dex’s delays (as it
relates to Quebecor) or act or omission of any third party (other than a
subcontractor of a party), or other cause beyond such party’s reasonable control
during the period and to the extent that such extraordinary condition delays,
impairs or prevents such party’s performance (a “Force Majeure Condition”).

     16.2 Notice and Mitigation.

     The party affected by a Force Majeure Condition shall notify the other
party thereof as promptly as reasonably practicable, and make all reasonable
efforts to mitigate the effect and extent of any Force Majeure Condition and the
adverse consequences thereof. Quebecor’s reasonable efforts at mitigation shall
include, by way of example: (i) performance of the required work and provision
of the services with the use of alternate means, facilities and personnel; (ii)
developing and implementing contingency plans to be executed promptly after the
occurrence of a Force Majeure Condition; and (iii) assisting Dex in its efforts
to obtain services from other vendors not affected (or less affected) by the
cause of any service interruption or delay excused under this Section in
accordance with the terms hereof.

     16.3 Alternate Services and Termination.

     Except as provided herein, non-performance by a party experiencing a Force
Majeure Condition will not be a breach of this Agreement or grounds for
termination as long as all reasonable efforts are made to expeditiously remedy
the problem causing such non-performance. However, if Quebecor’s performance is
affected by a Force Majuere Condition for more than seven (7) days, then Dex
shall have the right, but not the obligation, to contract with one or more third
parties for services to temporarily substitute for any or all affected Services
(“Alternate Services”) to the extent Quebecor does not produce or move the
affected Service(s) in accordance with Section 16.2 above, and suspend
Quebecor’s provision of the affected Service(s) for the duration of any such
third-party contract. Dex shall subscribe to Alternate Services for the minimum
commercially available period likely to cover the reasonably expected duration
of the Force Majeure Condition and restoration of the affected Service(s) and
shall provide in any such arrangements for the right to transfer the affected
Service(s) back to Quebecor upon the cessation of the Force Majeure Condition.
Quebecor’s obligation to provide the affected Service(s) to Dex shall be
suspended for such period. However, during the Term of this Agreement (and any
renewal thereof), Quebecor shall have the right to resume the performance at any
of its plants of any such Service(s) placed elsewhere in accordance with the

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

31



--------------------------------------------------------------------------------



 



terms of this Agreement upon notice to Dex that it is able to do so. Quebecor
shall cooperate in good faith with Dex and the other vendor, and use all
reasonable efforts to: (i) facilitate an efficient, orderly and smooth
transition to and from such other vendor; and (ii) provided that Dex has met its
obligation set forth above with respect to the duration and contents of such
agreement, schedule the restoration of such Service(s) to Dex in a manner that
will not cause Dex to incur any penalty, damage, or early termination charges in
connection with any third-party contract for any Alternate Services. If
Quebecor’s performance is affected by a Force Majeure Condition for more than
one hundred and eighty (180) continuous days then Dex shall have the option of
terminating this Agreement as it relates to the affected Services.

ARTICLE 17
DISCONTINUANCE/CANCELLATION

     17.1 Discontinuance/Cancellation

     (a) In the event any Directory Title is discontinued during the term
hereof, Dex shall notify Quebecor not less than *** days prior to the date of
proposed discontinuance and Dex’s obligations to Quebecor hereunder with respect
to such Directory Title shall cease, effective with the discontinuance, except
to pay for Directory Title in process, Directory Title completed but not billed,
Directory Title billed but not paid for and materials ordered or inventoried for
Dex and not otherwise usable by Quebecor at the plant of production of the
affected Directory Title within a reasonable period of time (“special
materials”), and except with respect to any provisions herein that survive any
such termination. In the event of any such discontinuance, this Agreement shall
terminate only with respect to such Directory Title discontinued, and Dex shall
have no further obligations with respect to such Directory Title so
discontinued. As used herein, the term “discontinuance” shall be deemed to mean
a total, permanent cessation of publishing the Directory Title by Dex or any
other entity, including, without limitation, any successor, assignee, lessee,
licensee, transferee or affiliate of Dex. If Dex (or its assignee or successor
in interest hereunder), should thereafter resume publishing the Directory Title
so discontinued at any time during the Term, such party shall notify Quebecor in
accordance with the provisions of Section 2.2, in which event Quebecor shall be
obligated to produce the Directory Title pursuant to the terms and conditions of
this Agreement.

     (b) If Dex cancels the printing of any Directory Title, whether prior to
the commencement of the printing of such Directory Title, Dex agrees to give
Quebecor *** days prior written notice of such an event. If any of these events
occur on less than *** days prior written notice to Quebecor, Dex shall be
liable to Quebecor for all of the down-time and other such expenses that
Quebecor may reasonably incur as a result of such cancellation or reduction and
in any event, regardless of the period of notice, Dex will be liable for
Directory Titles in process to date of cancellation or reduction, Directory
Titles completed but not billed, Directory Titles billed but not paid for and
special materials.

     17.2 Sale of Directory Title(s).

     If Dex proposes to sell, dispose of, license or transfer any Directory
Title or group of Directory Titles in a transaction that does not involve a
Change in Control (as that term is defined in

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

32



--------------------------------------------------------------------------------



 



Section 20.18(d)), regardless of the form of the sale, disposal, license or
transfer (a “Sale”), Dex shall, as soon as reasonably practicable and subject to
any obligations of confidentiality to which Dex may be bound, give Quebecor
written notice of such contemplated Sale stating the name of the prospective
purchaser, the proposed date of Sale and credit information with respect to the
prospective purchaser. Quebecor shall treat such information as Confidential
Information. If Quebecor so requests, Dex shall use reasonable commercial
efforts to cause the purchaser, concurrently with the consummation of such Sale,
to assume all of Dex’s rights and obligations under this Agreement as they
relate to the relevant Directory Title(s) by an instrument in writing reasonably
satisfactory to Quebecor. ***, Directory Titles completed but not billed and
Directory Titles billed but not paid for and special materials. Such termination
as it relates to the relevant Directory Title(s) shall further be subject to the
survival of such provisions that by their nature would survive the termination
of this Agreement. If Dex is successful in its efforts to cause the purchaser to
assume Dex’s rights and obligations under this Agreement with respect to the
relevant Directory Title(s), then *** of this Agreement.

ARTICLE 18
JOINT AND SEVERAL LIABILITY

     18.1 Dex Media East and Dex Media West.

     It is understood and agreed that Dex Media, Inc., Dex Media East LLC and
Dex Media West LLC shall be jointly and severally liable to Quebecor for the
timely and proper performance of all of Dex’s obligations under this Agreement.
If deemed appropriate by the parties, Dex shall designate one of its forming
companies to act as point of contact and coordinate with Quebecor for the
purposes of this Agreement.

ARTICLE 19
DISPUTE RESOLUTION, GOVERNING LAW, JURISDICTION AND VENUE

     19.1 Dispute Process.

     The parties agree to handle any and all disputes arising out of this
Agreement in accordance with the dispute resolution process set forth in this
Article 19.

     19.2 Escalation of Disputes.

     The parties shall first attempt to resolve any dispute in the normal course
of business through their respective employees having direct operational
responsibility for the relevant subject area. Any and all disputes between the
parties which are not resolved in the normal course of business shall be
promptly referred to each party’s Relationship Manager. The Relationship
Managers shall have a period of fifteen (15) business days to investigate,
negotiate and resolve the dispute, unless both Relationship Managers agree in
writing to extend such period. If the Relationship Managers are unable to
resolve the dispute within such 15-day period (as it may be extended), then the
dispute shall be referred to the Chief Executive Officers of each

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

33



--------------------------------------------------------------------------------



 



party and they shall have thirty (30) business days from the date of the
referral to investigate, negotiate and resolve the dispute, unless both Chief
Executive Officers agree in writing to extend such period. If the Chief
Executive Officers are unable to resolve the dispute within their 30-day period
(as it may be extended), then the dispute shall be arbitrated as described
below. All reasonable requests for information made by one party to the other
will be honored. All negotiations pursuant to this clause are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.

     19.3 Arbitration.

     Any claim, controversy or dispute arising out of this Agreement (including
but not limited to the breach, termination or validity hereof), whether sounding
in contract, statute, tort, fraud, misrepresentation or other legal theory,
between or among the parties or their officers, directors, shareholders,
employees or agents, which has not been resolved through the process described
above shall be resolved by arbitration pursuant to the Federal Arbitration Act,
9 U.S.C. Sec. 1 et. seq. The arbitration shall be conducted in accordance with
the American Arbitration Association (“AAA”) Arbitration Rules, but need not be
administered by the AAA unless the parties cannot otherwise agree upon the
selection of an arbitrator within thirty (30) days after the receipt of a
written demand for arbitration. In the event the parties cannot reach agreement
on the selection of an arbitrator, either party may commence the arbitration
process by filing a written demand for arbitration with the AAA, with a copy to
the other party. The written demand for arbitration called for by this Section
shall contain sufficient detail regarding the party’s claims to permit the other
party to understand the claims and identify witnesses and relevant documents.
The arbitrator may, upon good cause shown, expand the discovery permitted by the
AAA rules and extend any applicable deadlines. The arbitrator may decide a
motion for summary disposition of claims or issues, either by agreement of all
interested parties or at the request of one party, provided other interested
parties have reasonable notice to respond to the request. The arbitrator shall
not have the authority to determine claims over which a regulatory agency has
exclusive jurisdiction. The arbitrator shall not be empowered to award, nor
shall any party be entitled to receive, any damages or awards that are barred by
the Limitation of Liability Section of this Agreement. The arbitrator’s decision
shall follow the plain meaning of this Agreement and shall be final, binding,
and enforceable in a court of competent jurisdiction. The arbitrator shall issue
an award no later than sixty (60) days after the commencement of the arbitration
hearing unless the parties agree otherwise and the arbitrator shall render
his/her decision within sixty (60) days of the closing of the final hearing.
Each party shall bear its own costs and attorneys’ fees and shall share equally
in the fees and expenses of the arbitrator.

     19.4 Governing Law; Jurisdiction.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado in the United States of America, without regard to
the conflict of law principles thereof. The parties hereto agree that, although
this Agreement is for printing services and not “goods”, the Uniform Commercial
Code, as in effect in the State of Colorado (the “UCC”), shall be applicable to
this Agreement; provided, however, to the extent the UCC provides for rights and
remedies in conflict or inconsistent with other terms of this Agreement, such
terms of this Agreement shall govern. The arbitration proceedings shall occur in
the

     
Legend:
 
   
***
  Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.



34



--------------------------------------------------------------------------------



 



Denver, Colorado metropolitan area. Should it become necessary to resort to
court proceedings to enforce a party’s compliance with the dispute resolution
process set forth herein, and the court directs or otherwise requires compliance
herewith, then all of the costs and expenses, including reasonable attorneys’
fees, incurred by the party requesting such enforcement shall be reimbursed by
the non-complying party to the requesting party. Venue shall be deemed proper in
the federal and state courts located in the City and County of Denver, State of
Colorado, and said courts shall have exclusive jurisdiction over any such
proceedings arising out of this Agreement. It is expressly agreed that either
party may seek injunctive relief or specific performance of the obligations
hereunder in an appropriate court of law or equity located in Denver, Colorado
pending an award in arbitration.

     19.5 Service of Process.

     Each party irrevocably consents to the service of process in any action or
proceeding in the same manner as provided for notice under this Agreement (as
specified pursuant to Section 20.1); provided, however, that the foregoing shall
not limit the right of either party to effect service of process on the other
party by any other legally available method.

     19.6 Waiver of Jury Trial.

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement.

ARTICLE 20
MISCELLANEOUS

     20.1 Representatives and Notices.

     (a) The parties hereby appoint the following individuals to act as their
authorized representatives for the purposes of the Agreement. All notices under
this Agreement shall be in writing and delivered in person or sent by overnight
courier or registered or certified mail, postage prepaid, or by facsimile
transmission, and addressed as follows:

     
DEX MEDIA, INC.
  QUEBECOR WORLD (USA) INC.
Attn: Vice President, Operations
  Attn: Robert Dupuis, Senior Vice President,

  Sales
198 Inverness Drive West
  1481 Yonge Street
Englewood, Colorado 80112
  Richmond Hill, Ontario
U.S.A.
  Canada L4C 3C6
Facsimile (303) 784-1617
  Facsimile (905) 508-6999

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

35



--------------------------------------------------------------------------------



 



     
with a copy to:
  with a copy to:
 
   
DEX MEDIA, INC.
  QUEBECOR WORLD INC.
Attn: Senior Vice President, General Counsel
  Attn: Vice President, Legal Affairs
198 Inverness West, 8th Floor
  612 St-Jacques Street
Englewood, Colorado 80112
  Montreal (Quebec) Canada H3C 4M8
U.S.A.
  Facsimile: (514) 985-8834
Facsimile: (303) 784-2783
   

     (b) Any party may from time to time change its address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
party sought to be charged with its contents.

     (c) All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section shall be effective:
(i) on the first business day after deposit, if delivered by overnight courier,
charges prepaid; (ii) the first business day after delivery via facsimile
(provided the sender retains a facsimile confirmation confirming delivery of
such notice); (iii) three (3) business days after mailing, if sent by overnight
courier or registered or certified mail, postage prepaid; or (iv) as of the day
of receipt if hand delivered.

     20.2 Independent Contractors.

     The parties to this Agreement are independent contractors. Neither party is
an agent, representative, or partner of the other party. Neither party shall
have any right, power or authority to enter into any agreement for, or on behalf
of, or incur any obligation or liability of, or to otherwise bind, the other
party. This Agreement shall not be interpreted or construed to create an
association, agency, joint venture or partnership between the parties or to
impose any liability attributable to such a relationship upon either party. Each
party has and hereby retains the right to exercise full control of and
supervision over the performance of its obligations hereunder and full control
over the employment, direction, compensation and discharge of its employees (and
permitted agents and subcontractors) assisting in the performance of such
obligations. Each party shall also be solely responsible for all matters
relating to payment of its employees, permitted agents and subcontractors,
including compliance with workers’ compensation, unemployment, disability
insurance, social security, withholding and all other federal, state and local
laws, rules and regulations governing such matters, and for its own acts and
omissions and for those of its employees and any permitted agents and
subcontractors during the performance of its obligations under the Agreement.

     20.3 IRS Time Reporting Requirements.

     If a party’s employees perform any work on the other party’s premises, the
employing party will maintain all information required for IRS reporting
purposes, including the total number of hours spent by each of its employees or
agents performing Services or any other work for the other party or any of its
subsidiaries or affiliates. In the event any of a party’s employees or agents
works 1,500 or more hours for the other party or any of its subsidiaries or
affiliates

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

36



--------------------------------------------------------------------------------



 



during any calendar year, the employing party will provide the other party with
the name and social security number of each such individual prior to March 15 of
the year following the calendar year in which such work was performed.

     20.4 No Recruiting.

     During the term of this Agreement and for a period of one year after the
expiration or termination of this Agreement, neither party will recruit or
employ, directly or indirectly, any of the other party’s employees involved in
the performance of this Agreement (“Personnel”). In the event that a party
recruits and employs any Personnel, the recruiting party will pay to the other
party, within thirty (30) days of the date of such hiring, an amount equal to
fifty percent (50%) of the total compensation paid by the other party to such
Personnel in the previous year as a fee for the benefit obtained by the
recruiting party. Notwithstanding the foregoing, the provisions of this Section
shall not apply to a party’s employment of any of the other party’s employees
who contacts the recruiting party on his or her own initiative as a result of a
general advertising campaign and without any direct or indirect solicitation by
or encouragement from the recruiting party.

     20.5 Disclosure and Publicity.

     The specific terms and conditions of this Agreement are confidential and
shall not be disclosed by either of the parties hereto; provided however, either
may disclose the general nature of this Agreement and their business
relationship. No press release or general public disclosure regarding this
Agreement shall be issued by either party without the other party’s prior
written approval of the form, content and timing of such press release or
general public disclosure. Neither party shall use the other party’s names,
marks, codes, drawings, specifications in any advertising, promotional efforts
or publicity of any kind without the prior written permission of the other party
as to the time, manner, format and media.

     20.6 Expenses.

     Except as expressly provided for herein, each party shall pay all costs and
expenses incurred or to be incurred by it in the negotiation and preparation of
this Agreement and in consummating the transactions and carrying out the
covenants and obligations contemplated by this Agreement.

     20.7 No Dependence.

     Quebecor acknowledges and agrees that Dex is not responsible for knowing
Quebecor’s dependence on revenues from sales to Dex in proportion to Quebecor’s
revenues from other customers, and Quebecor agrees to release, hold harmless and
indemnify Dex from any and all claims and liabilities relating to Quebecor’s
financial stability which may result from Dex’s termination of this Agreement
for any reason whatsoever, provided, however, that this Section 20.7 shall in no
event be interpreted as preventing Quebecor from seeking proper remedies and
indemnification from Dex in case of wrongful termination of this Agreement.

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

37



--------------------------------------------------------------------------------



 



     20.8 Taxes and Fees.

     Quebecor shall pay and remit to the appropriate taxing authority any and
all applicable sales, use, operation, transfer and other taxes and fees
whatsoever arising out of or resulting from its performance of the Services
(other than any tax assessed based on Dex’s income). Subject to the provisions
of Section 8.2 of this Agreement, Quebecor agrees to pay and to hold Dex
harmless against any penalty, interest, additional tax or other charge that may
be levied or assessed as a result of the delay or failure of Quebecor, for any
reason, to pay any tax or file any return or information required by law, rule
or regulation, or by this Agreement. If Dex is audited or assessed by any taxing
authority with respect to any transaction(s) hereunder, Quebecor shall, upon
request, promptly furnish any and all reasonable documentation regarding such
transaction(s) to Dex, and Quebecor agrees to render such assistance to Dex, at
Dex’s reasonable expense in the matter as may be reasonably requested.

     20.9 Time of Essence.

     With regard to all dates and time periods set forth or referred to in this
Agreement and any Schedule, time is of the essence.

     20.10 Entire Agreement.

     This Agreement, together with any and all Schedules and exhibits which are
attached hereto, sets forth the entire agreement and understanding of the
parties and supersedes any and all prior written and oral agreements between the
parties with respect to the subject matter hereof, including but not limited to
the Master Printing Agreement between the parties dated July 21, 1995 and any
and all amendments thereto (the “Existing Agreement”). The Existing Agreement is
hereby terminated. Neither party shall be bound by, and each party specifically
objects to, any term, condition or other provision that is different from or in
addition to the provisions of this Agreement and which is proffered by the other
party in any correspondence or other document or through any course of conduct,
unless the party to be bound thereby specifically agrees to such provision in
writing.

     20.11 Amendments.

     This Agreement may not be amended, modified, or supplemented, nor may any
obligations hereunder be waived by a party, except by written instrument signed
by both parties.

     20.12 Headings.

     The subject headings of the sections and subsections of this Agreement are
included only for purposes of convenience, and shall not affect the construction
or interpretation of any of its provisions.

     20.13 No Construction Against the Drafting Party.

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

38



--------------------------------------------------------------------------------



 



     Each party hereto acknowledges that such party and its counsel have
reviewed this Agreement and participated in its drafting. This Agreement shall
not be construed against either party for having prepared it.

     20.14 No Third Party Beneficiaries.

     This Agreement is not made for the benefit of any person, firm, corporation
or association other than the parties hereto. The parties do not intend to
confer any rights or benefit hereunder on any person, firm or corporation other
than the parties hereto; nor shall any person, firm or corporation be allowed to
claim any rights or benefits.

     20.15 Waivers.

     The failure of either party to insist upon or enforce strict performance by
the other party of any provision of this Agreement, or to exercise any right
under this Agreement, shall not be construed as a waiver or relinquishment of
such party’s right to enforce any such provision or right in any other instance.

     20.16 Severability.

     In the event that any provision of the Agreement conflicts with the law
under which the Agreement is to be construed, or if any such provision is held
invalid by an arbitrator or tribunal with jurisdiction over the parties to the
Agreement, such provision shall be deemed to be restated to reflect as nearly as
possible the original intentions of the parties in accordance with applicable
law, and the remainder of the Agreement shall remain in full force and effect.

     20.17 Survival.

     The provisions of Section 4.2, Section 5.1, Article 8, Section 9.7,
Article 10, Article 12, Article 13, Section 15.4, Section 15.6, Section 15.7,
Article 19 and Sections 20.1, 20.2, 20.3, 20.4, 20.5, 20.7, 20.8, 20.10, 20.13,
20.14, 20.15, 20.16, 20.19 and this Section 20.17 shall survive any expiration
or termination of this Agreement.

     20.18 Assignment; Change of Control.

     (a) Neither party may assign or otherwise transfer this Agreement or any
rights or obligations hereunder, in whole or in part, without the other party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing: (i) upon giving at least thirty
(30) days prior written notice to, but without having to get the consent of, the
other party, either party may assign this Agreement to any entity that controls,
is controlled by, or is under common control with such party (an “Affiliate”),
provided that the assignee agrees in writing to perform and be bound by all of
the terms and conditions hereof and (ii) in case of an assignment by Dex,
Quebecor shall be reasonably satisfied that the assignee has the financial
ability to assume all of Dex’s obligations under this Agreement.

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

39



--------------------------------------------------------------------------------



 



     (b) In the event of a Change of Control (as that term is defined below),
the Selling Party (as that term is defined below) shall: (i) be required to
assign all its rights and obligations under this Agreement to the Acquiring
Party (as that term is defined below), and (ii) cause the Acquiring Party,
concurrently with the consummation of such Change of Control, to assume all of
the Selling Party’s rights and obligations under this Agreement by a written
instrument reasonably acceptable to the other party. Notwithstanding the
foregoing, if a Change of Control involves a transaction between the Selling
Party and a direct competitor of the other party, the other party shall have the
right to terminate this Agreement, in its sole discretion, provided it gives the
Selling Party at least ninety (90) days prior written notice thereof.

     (c) The parties acknowledge and agree that monetary damages alone would not
be adequate compensation for any loss incurred by reason of a breach of the
provisions of Section 20.18(b), and therefore agree that in the event of any
such breach, the non-breaching party shall be entitled to specific performance
of the provisions of Section 20.18(b), in addition to any other remedies to
which it may be entitled.

     (d) As used herein:



  (i)   the term “Change of Control” means: (A) a sale, assignment or other
transfer of all or substantially all the Selling Party’s assets, including,
without limitation, of its right to publish all or substantially all the
Directory Titles, or (B) an acquisition by any person or group of persons of the
voting stock of the Selling Party in a transaction or series of transactions, if
immediately thereafter such person or group has beneficial ownership of more
than 90% of the voting power of the Selling Party’s voting stock, including any
such acquisition by way of a merger, consolidation or reorganization;     (ii)  
the term “Selling Party” means the party to this Agreement that is the subject
of a Change of Control transaction; and     (iii)   the term “Acquiring Party”
means the person or group of persons that is acquiring control of the Selling
Party in the Change of Control transaction.

     20.19 Binding Effect and Facsimile Signatures.

     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Facsimile
signatures shall have the same legal effect as original signatures.

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

40



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first written above.

     
DEX MEDIA, INC.
  QUEBECOR WORLD (USA) INC.
ACTING FOR ITSELF AND ON BEHALF
   

OF DEX MEDIA EAST LLC AND
DEX MEDIA WEST LLC

             
By:
  /s/ George Burnett   By:   /s/ Kevin J. Clarke

           
 
            Name: George Burnett   Name: Kevin J. Clarke
 
            Title: President and Chief Executive Officer   Title: Group
President, Book and Directory
 
            Date: March 31, 2005   Date: March 31, 2005

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

41



--------------------------------------------------------------------------------



 



Schedule 1.1
Quebecor Existing Directory Titles

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

42



--------------------------------------------------------------------------------



 



Schedule 1.2
Covers

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

43



--------------------------------------------------------------------------------



 



Schedule 1.3
Dex Plus Directory Titles

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

44



--------------------------------------------------------------------------------



 



Schedule 1.4
Incremental Directory Titles

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

45



--------------------------------------------------------------------------------



 



Schedule 1.5
Tab Inserts

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

46



--------------------------------------------------------------------------------



 



Schedule 1.6
Movers Guide

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

47



--------------------------------------------------------------------------------



 



Schedule 2
Base Volumes

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

48



--------------------------------------------------------------------------------



 



Schedule 3
Service Level and Quality Control Procedures

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

49



--------------------------------------------------------------------------------



 



Attachment 3.1A
Scorecard
(Dex Quality Report Card Process)

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

50



--------------------------------------------------------------------------------



 



Schedule 4
Specifications

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

51



--------------------------------------------------------------------------------



 



Schedule 5
Freight True-Up Process

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

52



--------------------------------------------------------------------------------



 



Schedule 6
Initial Improvements

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

53



--------------------------------------------------------------------------------



 



Schedule 7
Disaster Recovery Plan

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

54



--------------------------------------------------------------------------------



 



Schedule 8
Prices

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

55



--------------------------------------------------------------------------------



 



Schedule 9
Dex Furnished Paper

***

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

56



--------------------------------------------------------------------------------



 



Schedule 10
Periodic Reports

SUMMARY OF REPORT REQUIREMENTS FROM QUEBECOR

              TITLE   SCOPE   FREQUENCY   ELEMENTS  
PRINT QUALITY
  INDIVIDUAL TITLE   AS COMPLETED
MONTHLY SUMMARIES
YTD SUMMARIES
YEAR OVER YEAR TRACKING   INK DENSITIES, REGISTRATION, DOT
GAIN, PRINT AND PHYSICAL ATTRIBUTES,
PHYSICAL DEFECTS, BINDING QUALITY
 
           
DEX COPY-IN
  INDIVIDUAL TITLE
Cover
Text
Binding   AS COMPLETED
MONTHLY SUMMARIES
YTD SUMMARIES   TOTAL PAGES, LATE PAGES, % PAGES
LATE, FORMS IN SECTION, FORMS
LATE, % FORMS LATE, PAGES AND % QUERIED
 
           
TIP ON REPORTS
  INDIVIDUAL TITLE
Paper
Magnets   AS COMPLETED   TOTAL DIRECTORIES PRINTED, TIP ONS
PRINTED, # TIP ONS UNUSED, % UNUSED
 
           
WEB BREAKS
  BY ROLL
Basis Weight
Color   ON GOING
MONTHLY SUMMARIES
YTD SUMMARIES
YEAR OVER YEAR TRACKING   NUMBER OF ROLLS AND BREAKS, BREAK
CATEGORIES, % BREAKS BY CATEGORY
 
           
PAPER ENDING
INVENTORY
  BY ROLL
Basis Weight
Color   ANNUAL    

The substance of each such report shall be substantially similar to the relevant
periodic reports provided by Quebecor to Dex immediately prior to the execution
of the Agreement.

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

57



--------------------------------------------------------------------------------



 



Schedule 11
Dex Code of Business
Ethics and Conduct

Publicly available at: www.dexmedia.com.

Legend:



***   Indicates confidential material that has been: (i) omitted pursuant to a
Request for Confidential Treatment and (ii) filed separately with the Securities
and Exchange Commission.

58